


EXHIBIT 10.31









LIMITED LIABILITY COMPANY AGREEMENT
OF
TUP 130 PARENT, LLC
a Delaware limited liability company





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
I.
ORGANIZATIONAL MATTERS 2

1.1
Formation of Company    2

1.2
Name    2

1.3
Purpose of the Company; Business     2

1.4
Fictitious Business Name Statements; Other Certificates 2

1.5
Principal Place of Business, Office and Agent 3

1.6
Term 3

1.7
Effective Date 3

1.8
Representations of Members 3

1.9
Independent Activities; Radius Restriction 4



II.
PERCENTAGE SHARE AND CAPITAL CONTRIBUTIONS     5

2.1
Percentage Share      5

2.2
Initial Capital Contributions 5

2.3
Additional Capital Contributions 5

2.4
Limited Liability 6

2.5
Withdrawal and Return of Capital; Interest on Capital 7

2.6
No Third Party Rights 7

2.7
Withdrawal 7



III.
DISTRIBUTIONS 7

3.1
Allocation of Distributions 7

3.2
Timing of Distribution 8



IV.
CAPITAL ACCOUNTS AND ACCOUNTING 8

4.1
Capital Accounts 8

4.2
Accounting 8

4.3
Restoration of Negative Balances 8



V.
PROFITS AND LOSSES 8

5.1
Book Income or Loss From Operations or Capital Events 8



VI.
POWERS, DUTIES AND LIMITATIONS UPON THE MEMBERS 8

6.1
Management 8

6.2
Property Management 11

6.3
Managing Member. 11

6.4
Other Activities 13

6.5
Liability of the Managing Member 13

6.6
Rights of Members 14


i
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




6.7
Tax Matters Partner 14

6.8
Compensation and Reimbursement of the Members; Transactions with Members and
Affiliates 15

6.9
Limitations on Liability; Indemnity 15

6.10
Preparation of Proposed Annual Budgets 16

6.11
Capital Plans 17



VII.
DISSOLUTION 18

7.1
Dissolution 18

7.2
Winding Up 18

7.3
Final Accounting 19

7.4
Certificate of Cancellation 19



VIII.
TRANSFERS OF INTERESTS; NEW MEMBERS 19

8.1
General 19

8.2
Permitted Transfers 20

8.3
Right of First Refusal on Hocker Interests 21

8.4
Tag Along 24

8.5
Intentionally Omitted 24

8.6
Intentionally Omitted 24

8.7
Call Option 24

8.8
Put Option 27

8.9
Forced Sale 29

8.10
Forced Sale Recipient Purchase 30

8.11
Corresponding Elections; Companion Agreements 32

8.12
Assignees 32

8.13
Substituted Members 32

8.14
Distributions in Respect of Transferred Interests 33



IX.
CONFIDENTIALITY 33

9.1
Proprietary Information 33

9.2
Members’ Covenants 33

9.3
Rights 33



X.
AMENDMENTS TO THE AGREEMENT 34



XI.
DEFINITIONS 34



XII.
MISCELLANEOUS 45

12.1
Notices 45

12.2
Waiver 45

12.3
Arbitration 46


ii
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




12.4
Entire Agreement 46

12.5
Governing Law 46

12.6
Binding Nature 46

12.7
Invalidity 46

12.8
Counterparts 46

12.9
Headings 46

12.10
Terminology 47






iii
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




LIST OF EXHIBITS
EXHIBIT A    Description of Subsidiary
EXHIBIT B    Description of Property
EXHIBIT C    2014 Annual Budget
EXHIBIT D    Form of Tax Protection Agreement
EXHIBIT E    2-Year Capital Plan
EXHIBIT F    5-Year Capital Plan
APPENDIX A    Tax Matters
SCHEDULE I    Initial Capital Contributions and Percentage Shares
SCHEDULE II    Affiliate Agreements





List of Exhibits
ACTIVE 202923160v.13

--------------------------------------------------------------------------------





LIMITED LIABILITY COMPANY AGREEMENT
OF
TUP 130 PARENT, LLC
a Delaware liability company
This LIMITED LIABILITY COMPANY AGREEMENT of TUP 130 PARENT, LLC, a Delaware
limited liability company, is made and entered into effective as of August 29,
2014 by and among RPI Tupelo Mall, LLC (“Rouse”), Barnes Crossing Mall, Inc.
(the “Corp”, and together with Rouse, the “Rouse Members”), David E. Hocker, an
individual (“Hocker”), D. Talmage Hocker, an individual (“Talmage”) and Mark
Pulliam, an individual (“Pulliam”, and together with Hocker and Talmage,
collectively, the “Hocker Members” and, together with the Rouse Members,
collectively, the “Members” and each, individually, a “Member”). Unless the
context otherwise requires, terms that are capitalized and not otherwise defined
in context shall have the meanings set forth or cross-referenced in Article XI,
“Definitions,” and in Appendix A, of this Agreement.
WHEREAS, the Company was formed on August 25, 2014 by the filing of the
Certificate of Formation with the Secretary of State of the State of Delaware
(the “Certificate of Formation”) for the purposes of acquiring and owning, a
direct and/or indirect interest in, and developing, financing, managing,
operating, improving, leasing and disposing of, the Property and the buildings
and improvements now or hereafter located thereon.
WHEREAS, prior to the formation of the Company, the Hocker Members, the Corp and
certain other Persons controlled by Robert F. Coffin (“Coffin”) formed TUP 130
Company, Limited Partnership, a Kentucky limited partnership (“Predecessor
Partnership” or the “Sole Member”) and Predecessor Partnership owned TUP 130,
LLC (the “Property Owner”), which owns the Property (as defined below).
WHEREAS, pursuant to that certain Purchase and Sale Agreement by and among R.F.
Coffin Ventures, Inc., an Ohio corporation, Coffin Limited Partnership, an Ohio
limited partnership, Coffin Enterprises Limited Partnership, an Ohio limited
partnership, Robert F. Coffin, as Trustee of RFC Trust #2 dated April 27, 2004
for the benefit of Robert F. Coffin, as amended, MCC 430, LLC, an Ohio limited
liability company, David E. Hocker, RPI Tupelo Mall, LLC, a Delaware limited
liability company, RPI Tupelo Vacant, LLC, a Delaware limited liability company,
RPI Tupelo Vacant II LLC, a Delaware limited liability company and RPI Tupelo
430 Crossing, LLC, a Delaware limited liability company, dated as of August 29,
2014 (the “Purchase and Sale Agreement”), Coffin sold all of his direct and
indirect interests in the Predecessor Partnership, including 100% of the shares
of Corp, to Rouse.
WHEREAS, in accordance with that certain Joint Agreement and Plan of Merger and
Inducement Agreement, dated as of August 29, 2014 (“Agreement of Merger”),
Predecessor

1
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




Partnership was merged into and with the Company, with the Company being the
surviving entity.
WHEREAS, the Members desire to operate the Company for the purposes and on the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and subject to the
terms and conditions of this Agreement, the Members do hereby agree as follows:
I.ORGANIZATIONAL MATTERS
1.1    Formation of Company. The Company was formed and will be operated as a
limited liability company pursuant to the provisions of the Act and this
Agreement. Subject to Section 6.3.1(vii) the Managing Member shall have the
right to cause the execution, delivery and filing of, any necessary or advisable
amendments or restatements to the Certificate of Formation, and any other
certificates, notices, statements or other instruments (and any amendments or
statements thereof) necessary or advisable for the operation of the Company in
all jurisdictions where the Company may elect to do business, provided that such
instruments shall not amend the substantive rights of the parties to this
Agreement.
1.2    Name. The name of the Company shall be TUP 130 Parent, LLC.
1.3    Purpose of the Company; Business. The purpose of the Company shall be:
(a)    to directly or indirectly (through the Subsidiary described in Exhibit A
attached hereto) acquire, hold and own the retail asset(s) and related
structures and improvements described in Exhibit B attached hereto and any other
real property acquired in accordance with the terms hereof (the “Property”);
(b)    to own, directly or indirectly, the Subsidiary described in Exhibit A;
(c)    to directly or indirectly own, ground lease, develop, operate, manage,
mortgage, lease or sell the Company Assets;
(d)    to directly or indirectly borrow money and in connection therewith, to
mortgage, encumber, pledge, hypothecate, or subject to a deed of trust each of
the Company Assets;
(e)    to engage in activities necessary, incidental or convenient to any of the
foregoing; and
(f)    to exercise all powers enumerated in the Act.
1.4    Fictitious Business Name Statements; Other Certificates. The Managing
Member shall, from time to time, file such fictitious or trade name statements
or certificates in such jurisdictions and offices as it considers necessary or
appropriate. The Company may do business under any other fictitious business
name deemed desirable by the Managing Member; provided

2
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




that the Managing Member shall notify the Hocker Members of any such fictitious
business name. The Managing Member shall also, from time to time, file such
certificates of amendment, certificates of cancellation, or other certificates
as may be required under the Act to establish and continue the Company as a
limited liability company and to authorize the Company to conduct business as a
foreign limited liability company in any jurisdiction in which the Company is
doing business and to protect the limited liability of the Managing Member as
contemplated by the Act.
1.5    Principal Place of Business, Office and Agent.
The principal place of business of the Company and office where the records of
the Company shall be kept shall be located at the offices of the Rouse Members,
c/o Rouse Properties, Inc., 1114 Avenue of the Americas, Suite 2800, New York,
NY 10036-7703, or at such other location as shall be specified upon prior notice
to the Hocker Members from time to time by the Managing Member. The address of
the registered office of the Company in the State of Delaware and the agent for
service of process on the Company in the State of Delaware shall be c/o
Corporation Service Company, 2711 Centerville Road, Wilmington, DE 19808, Attn:
Aurora Herrera.
1.6    Term. The term of the Company began upon the filing of the Certificate of
Formation with the office of the Secretary of State of the State of Delaware and
shall be perpetual, unless sooner terminated as provided in this Agreement or
pursuant to the Act.
1.7    Effective Date. This Agreement shall be effective from and after the date
first above written (the “Effective Date”).
1.8    Representations of Members.
(a)    Authority. Each of the Members hereby represents and warrants for the
benefit of the Company and each other Member that: (a) it has full power,
authority and/or capacity, as the case may be, to enter into this Agreement and
perform its obligations hereunder; (b) all transactions and other agreements,
instruments and documents contemplated by this Agreement to be performed or
executed by it have been duly authorized by all necessary action of its members,
partners or directors and stockholders (as the case may be), if and as required;
(c) the consummation of such transactions will not result in a material breach
or violation of, or a material default under, any charter, bylaws, codes of
regulation, articles of organization, operating agreement, partnership
agreement, or any other agreement by which it is governed or by which it or any
of its properties is bound or any statute, regulation, order or other law to
which it is subject; and (d) this Agreement and all other agreements,
instruments and documents herein provided to be executed are binding and
enforceable on its part in accordance with the terms hereof and thereof.
(b)    Securities Exemption. Each Member further warrants and represents to the
Company and each other Member that such Member (i) understands and acknowledges
that the interests in the Company have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), or the securities laws of any
state or other jurisdiction and, unless so registered, may not be offered, sold,
transferred, or otherwise disposed of except

3
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any applicable securities
laws of any state or other jurisdiction; (ii) is an “accredited investor” (as
defined in Rule 501(a) of Regulation D under the Securities Act); (iii) has
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of investing in the Company; (iv) is
able to bear the economic risk of an investment in the interests in the Company
for an indefinite period, including the risk of a complete loss of any such
investment; and (v) holds or is acquiring the interests in the Company for
investment for its own account, and not with a view to, or for sale in
connection with, any distribution thereof.
(c)    Additional Representations. Each Member hereby represents and warrants to
the Company and each other Member and acknowledges that: (i) it is, and shall
continue to be, in compliance with all laws relating to anti-money laundering,
anti terrorism, trade embargoes and economic sanctions now or hereafter in
effect, including, without limitation, Executive Order 13224, “Blocking Property
Transactions with Persons who Commit, Threaten to Commit, or Support Terrorism,”
66 Fed. Reg. 49079 (Sept. 23, 2001) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 or any enabling legislation or executive
order relating hereto (collectively, the “AT/AML Laws”); (ii) it is not directly
owned or controlled, nor to its actual knowledge, is it indirectly owned or
controlled, in whole or in part, by a Blocked Person; and (iii) to its actual
knowledge, it has not, does not, and will not, conduct any business with a
Blocked Person or otherwise engage in any transaction relating to any property,
or interests in property, blocked by any AT/AML Law. “Blocked Person” means any
Person now or hereafter listed by the United States Treasury Department’s Office
of Foreign Assets Control on the so-called “Specially Designated Nationals and
Blocked Persons” list or any other list now or hereafter maintained by such
Office pursuant to any requirements of law.
1.9    Independent Activities; Radius Restriction.
(a)    General Scope of Independent Activities. Subject to Section 1.9(d), the
Members hereby expressly acknowledge that each of their respective Affiliates is
involved in transactions, investments and business ventures and undertakings of
every nature, which include, without limitation, activities which are not
associated in any manner with real estate, as well as the ownership,
construction, development, management, marketing, sale and operation of real
property and improvements of every type and nature thereon (all such investments
and activities being referred to hereinafter collectively as the “Independent
Activities” and individually as an “Independent Activity”).
(b)    Waiver of Rights with Respect to Independent Activities. Subject to
Section 1.9(d), nothing in this Agreement shall be construed to: (i) prohibit
any Affiliate of a Member from continuing, acquiring, owning or otherwise
participating in any Independent Activity that is not owned or operated by the
Company or any Subsidiary, even if such Independent Activity is not on or with
respect to any of the Property and may be in competition with the Company or any
Subsidiary; or (ii) require any Member or its Affiliates to allow the Company or
any Subsidiary or the other Members to participate in the ownership or profits
of

4
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




any such Independent Activity. To the extent any Member would have any rights or
claims arising under this Agreement or out of such Member’s status as such
against the other Member as a result of the Independent Activities of any other
Member or its Affiliates, whether arising by statute, common law or in equity,
the same are hereby waived.
(c)    Limitation on Company Opportunities. Each Member hereby represents and
warrants to each other Member that such Member has not been offered, as an
inducement to enter into this Agreement, the opportunity to participate with any
other Member or any Affiliate of such other Member in the ownership or profits
of any Independent Activity of any kind whatsoever of such Member or its
Affiliates other than as expressly set forth herein or in the Affiliate
Agreement. The Members expressly acknowledge that the opportunities of the
Company shall be limited to the Company Assets and shall not extend to any other
property, investment or activity, other than as expressly set forth herein.
(d)    Radius Restriction; Right of First Opportunity. Each of the Rouse Members
and the Hocker Members (on behalf of themselves and their respective Affilliates
and their permitted successors and assigns hereunder) agree that for so long as
such Member is a member of the Company and for a period thereafter of eighteen
(18) months after such Member’s withdrawal from, or the dissolution of, the
Company, that such Member will not invest in or develop a shopping center within
sixty (60) miles of the Property (a “Competing Property”), without providing the
other Member the right of first opportunity to invest in the Competing Property
on the same terms and conditions as such Member proposes to invest in the
Competing Property. If the other Member exercises such right then the investment
in the Competing Property shall be in proportion to the same percentage
interests that the Members hold in the Company at the time of such proposed
investment in the Competing Property.
(e)    Acknowledgment of Reasonableness. Each Member hereby expressly
acknowledges, represents and warrants that (i) it is a sophisticated investor,
(ii) it understands the terms, conditions and waivers set forth in this
Section 1.9 and (iii) the provisions of this Section 1.9 are reasonable, taking
into account the relative sophistication and bargaining position of the Members.
II.    PERCENTAGE SHARE AND CAPITAL CONTRIBUTIONS
2.1    Percentage Share. Subject to adjustment as provided in Section 2.3(b)
below, each Member’s (i) name, (ii) Initial Capital Contributions, and
(iii) Percentage Share are set forth in Schedule I attached hereto and made a
part hereof.
2.2    Initial Capital Contributions. It is acknowledged and agreed that, on or
prior to the date hereof, the Members have funded or been deemed to have funded
the aggregate amounts set forth on Schedule I as the Initial Capital
Contributions of each Member, it being acknowledged and agreed that such Initial
Capital Contributions include such Member’s pro rata share of the costs and
expenses incurred by the Property Owner in connection with the Acquisition
Financing.

5
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




2.3    Additional Capital Contributions. In addition to the Initial Capital
Contributions described in Section 2.2 above, the Members shall make Additional
Capital Contributions to the Company as follows:
(a)    Capital Calls. The Managing Member shall maintain records of each
Member’s Capital Account. Upon a determination by the Managing Member in
accordance with this Agreement that additional capital is required to fund (or
in the event of any Non-Controllable Expenditures or Emergency Expenditure, if
applicable, reimburse the Managing Member for) any Capital Call Expenditure, the
Managing Member shall promptly give a notice (“Capital Call”) to the Members of
the amount needed, and each Member shall remit good funds to the Company in
proportion with its Percentage Share by the later of (i) ten (10) Business Days
after receiving the Capital Call, or (ii) the date specified in the Capital
Call. All capital contributed by a Member in excess of its Initial Capital
Contributions shall be deemed an “Additional Capital Contribution” and shall be
credited to each Member’s Capital Account.
(b)    Failure to Make Additional Capital Contributions. If any of the Hocker
Members (a “Non-Contributing Member”) fails to timely contribute some or all of
the funds requested in a Capital Call (the “Failed Contribution”), then the
Managing Member may in its sole discretion, elect one of the following options
by written notice to the Non‑Contributing Member (if such Non‑Contributing
Member shall fail to fund its required Additional Capital Contribution within
five (5) Business Days after receipt of such notice):
(i)    The Managing Member may elect to rescind the Capital Call. Upon such
election, any Additional Capital Contribution made by any Member in connection
with the Capital Call shall be refunded to such Member (including the Managing
Member). Upon such election, Managing Member shall be deemed to have elected to
cancel the request for such Additional Capital Contribution. No Member shall
thereafter have any continuing obligation to fund any Additional Capital
Contribution covered by the cancelled Capital Call unless and until Managing
Member makes a new Capital Call, which may list some or all of the items covered
by the cancelled Capital Call.
(ii)    The Managing Member may elect to cause the Rouse Members to fund their
Percentage Share as an Additional Capital Contribution and in addition, to lend
the Failed Contribution to the Non‑Contributing Member by delivering an amount
equal to the Failed Contribution directly to the Company. The amount equal to
the Failed Contribution shall be treated as a loan (a “Member Loan”) by the
Rouse Members to the Non‑Contributing Member and an Additional Capital
Contribution from the Non‑Contributing Member to the Company. Such Member Loan
shall bear interest at a rate of eight percent (8%) per annum (computed on the
basis of a 360 day year and actual days elapsed), compounded monthly to the
extent not paid on or before the last day of each calendar month. Any Member
Loan (to the extent of unpaid principal and interest) shall be recourse only to
the Non‑Contributing Member’s Interest in the Company and shall be paid by the
Company on behalf of the Non‑Contributing Member to the Rouse Members in
accordance with Section 3.1 hereof. Any such payment shall be treated for
purposes of Sections 5.1 and 5.2 as having been distributed to the
Non‑Contributing Member. The Non‑Contributing Member does hereby irrevocably
appoint

6
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




Managing Member, and any of its agents, officers or employees, as its
attorneys-in-fact for the limited purpose of preparing and executing any
documents, instruments and agreements (including any note) evidencing the Member
Loan.
(c)    Guarantees. Rouse Properties, LP (“Rouse LP”) has entered into certain
guarantees in connection with the Acquisition Financing. In consideration
therefor, on the date hereof, David Hocker and Rouse LP shall enter into that
certain Indemnity and Contribution Agreement.
2.4    Limited Liability. Except upon the express written agreement of each
Member adversely affected thereby, no Member (including the Managing Member)
shall be personally liable for the debts, liabilities, contracts or other
obligations of the Company, whether arising in tort, contract or otherwise,
solely by reason of being such Member (or Managing Member).
2.5    Withdrawal and Return of Capital; Interest on Capital. Except as
otherwise provided in this Agreement, no Member shall have the right to withdraw
any of its Capital Contributions or be entitled to receive any interest on its
Capital Contributions.
2.6    No Third Party Rights. Nothing contained in any provision of this
Agreement, shall be construed to create any rights or benefits in any Person,
other than the Members, and their respective legal representatives and permitted
transferees, successors and assigns, subject to the limitations on Transfer
contained in Article VIII hereof.
2.7    Withdrawal. Except as specifically provided in Article VIII hereof, no
Member may voluntarily or involuntarily withdraw from the Company or terminate
its Interest therein without the prior written consent of the Managing Member.
Any Member who withdraws from the Company in breach of this Section 2.7:
(d)    shall be treated as a transferee of a Member’s Interest, as provided in
the Act;
(e)    shall have no right to participate in the business and affairs of the
Company or to exercise any rights of a Member under this Agreement or the Act;
and
(f)    shall not be released from any obligation to the Company or the other
Members under this Agreement.
III.    DISTRIBUTIONS
3.1    Allocation of Distributions. Distributions of Net Cash Flow
(“Distributions”) shall be made to the Members, as and when determined by the
Managing Member subject to Section 3.2, as follows:
(g)    51.0% (or the aggregate Percentage Shares of the Rouse Members at the
time of the Distribution) of each Distribution shall be distributed to the Rouse
Members in proportion to their Percentage Shares.

7
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(h)    49.0% (or the aggregate Percentage Shares of the Hocker Members at the
time of the Distribution) of each Distribution (the “Hocker Distribution Share”)
shall be distributed to the Hocker Members. Provided, that the amount of the
Hocker Distribution Share shall be paid (i) first, to the Rouse Members to the
extent of any Losses for which the Rouse Members have been determined by a final
judgment or arbitral award to be entitled to indemnification under the Agreement
of Merger; (ii) second, to the Rouse Members to the extent of (A) accrued but
unpaid interest on any Member Loan; and (B) any unpaid principal on such Member
Loan; and (iii) third, the balance, if any, to the Hocker Members. Further
provided, that payments to the Rouse Members on Member Loans under clause (ii)
shall be made only to the extent that such payments do not reduce the actual
distributions of Net Cash from Operations to the Hocker Members under this
Section 3.1(b) to less than 50% of the Hocker Unadjusted Distributions Amount.
Further provided, that the preceding sentence shall not apply to Distributions
of Net Cash from Refinancings or Distributions of Net Cash from Sales. Any
amounts paid to the Rouse Members under clause (i) or clause (ii) shall be
treated for all purposes as having been distributed to the Hocker Members and
then paid by the Hocker Members to the Rouse Members.
3.2    Timing of Distribution. Net Cash From Operations shall be distributed at
such times as are reasonably determined by the Managing Member, but not less
frequently than quarterly (each a “Distribution Period”). Net Cash From
Refinancings and Net Cash From Sales shall be distributed within ten (10)
Business Days after the receipt thereof.
IV.    CAPITAL ACCOUNTS AND ACCOUNTING
4.1    Capital Accounts. Capital Accounts shall be maintained for each Member in
accordance with Article II of Appendix A which is attached hereto and made a
part of this Agreement.
4.2    Accounting.
(a)    The Company shall keep its books on the accrual basis and in accordance
with accounting principles consistent with those employed for determining the
Company’s income for federal income tax purposes, or consistent with generally
accepted accounting principles (GAAP), as may be selected by the Managing
Member, except as otherwise provided in this Agreement.
(b)    The taxable year of the Company shall be the year ending December 31st
(except as otherwise required by Section 706 of the Code). The “Fiscal Year” of
the Company shall be the same as its taxable year.
4.3    Restoration of Negative Balances. No Member with a deficit balance in its
Capital Account shall have any obligation, under any circumstances to the
Company, to any other Member or to any third party to restore or repay said
deficit balance.

8
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




V.    PROFITS AND LOSSES
5.1    Book Income or Loss From Operations or Capital Events. Subject to the
provisions of Article III of Appendix A, all items of Book income, gain, loss or
deduction included in Book Income or Loss From Operations and Book Income or
Loss From Capital Events shall be allocated among the Members so as to make the
Partially Adjusted Capital Account of each Member equal to such Member’s Target
Balance, to the extent possible.
VI.    POWERS, DUTIES AND LIMITATIONS UPON THE MEMBERS
6.1    Management.
(a)    Subject to the limitations set forth in Sections 6.2 and 6.3, and except
as otherwise expressly provided herein to the contrary, the Members hereby
appoint Rouse as the initial “Managing Member” of the Company, and, except as
set forth in Sections 6.2 and 6.3 and elsewhere in this Agreement, the Managing
Member shall have the exclusive right, power, authority and duty to manage the
business and affairs of the Company and its Subsidiaries in accordance with the
Approved Budget and otherwise in accordance with the provisions of this
Agreement, the Act and all other applicable laws, rules and regulations. Each
Subsidiary will be managed by the Company (and therefore by the Managing Member,
as set forth in Section 6.3). Except as to Major Decisions and as otherwise set
forth in this Agreement, no Member other than the Managing Member shall have any
right to participate in or exercise control or management power over the
business and affairs of the Company or of any Subsidiary. The Managing Member’s
authority, duties and responsibilities hereunder shall include the following
(subject in all respects to the Approved Budget and all other provisions of this
Agreement, including without limitation Sections 6.2 and 6.3, and the receipt of
any approvals for decisions which are Major Decisions):
(i)    collecting and depositing all rents and other funds received by the
Company or a Subsidiary. If the Company or Subsidiary enters into a management
agreement that is an Affiliate Agreement, all funds collected on behalf of the
Company or the Subsidiary by the Affiliate shall be deposited in a bank account
in the name of the Affiliate maintained by the Affiliate for use as a segregated
depository for the Property managed by the Affiliate, and any interest earned on
such deposits shall be allocated only for the benefit of the Company;
(ii)    maintaining capital accounts and other books of account in accordance
with Sections 4.1 and 4.2 and, upon receiving reasonable notice, making the same
available for inspection, copying and audit (such copying and auditing to be at
the requesting Member’s expense) at any reasonable time during regular business
hours by any Member or its Authorized Representative;
(iii)    arranging for the preparation of all necessary federal, state and local
income tax returns on behalf of the Company and any Subsidiary, and arranging
for the preparation and filing of all other tax forms required to be filed by
the Company and any Subsidiary;

9
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(iv)    causing to be filed such certificates and doing such other acts as may
be required by law to qualify and maintain the Company and any Subsidiary in
Delaware as a limited liability company and maintaining current fictitious or
trade name registrations in such jurisdiction;
(v)    obtaining and maintaining all risk, public liability, workmen’s
compensation, fidelity, forgery and other insurance, if any, as may be available
and as may be necessary or appropriate for the Company and/or any Subsidiary;
(vi)    paying all bills and expenses incurred in operating the Company and the
Company Assets in accordance with the Approved Budget, the Capital Plans or
otherwise to the extent Hocker’s approval is not required under
Section 6.3.1(ii);
(vii)    preparing, and circulating to Hocker, the Proposed Annual Budgets for
approval pursuant to Section 6.10;
(viii)    entering into, amending and terminating leases with tenants of the
Property on terms that are within parameters established in the approved Annual
Budget or otherwise on commercially reasonable terms as may be reasonably
determined by the Managing Member, provided that Hocker shall have the right to
review (but not approve) letters of intent for leases and lease amendments
(“LOIs”) as well as final lease drafts for conformity with the LOIs;
(ix)    supervising the Management Company;
(x)    engaging nationally or regionally recognized consultants, architects,
engineers, attorneys, accountants and other professionals in connection with the
operation, maintenance or repair of the Property;
(xi)    taking any and all actions in accordance with the Approved Budget and
the Capital Plans which it deems necessary or advisable in connection with the
business of the Company and/or its Subsidiaries, including, without limitation,
entering into any contract, agreement, undertaking or transaction;
(xii)    in accordance with the Approved Budget and the Capital Plans,
contracting with or terminating contracts with such contractors, suppliers,
architects, engineers, agents, managers, accountants, attorneys, consultants and
other Persons as it deems necessary or appropriate to carry out the business and
affairs of the Company and/or any Subsidiary, and paying such fees, expenses and
other compensation to any such Person or entity as it shall deem appropriate and
as is contemplated under the Approved Budget and the Capital Plans;
(xiii)    paying any and all fees and operating expenses and making any and all
expenditures, in each case in accordance with the Approved Budget and the
Capital Plans, which it deems necessary or appropriate in connection with the
organization of the Company and/or any Subsidiary, the management of the affairs
of the Company and/or any Subsidiary and the carrying out of its obligations and
responsibilities under this Agreement;

10
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(xiv)    instituting, defending, adjusting, settling or otherwise compromising
any actual or threatened claim, lawsuit, administrative proceeding, judgment,
litigation, arbitration, mediation or other proceeding;
(xv)    making or revoking any reasonable tax elections, tax accounting or
financial accounting elections or other decisions with respect to the Company
and any Subsidiary;
(xvi)    communicating with any lender, as appropriate, on behalf of the Company
and/or any Subsidiary;
(xvii)    advance funds necessary for the payment of Non-Controllable
Expenditures or to make Emergency Expenditures, for which such advances Managing
Member shall be reimbursed in accordance with Section 2.3(a); and
(xviii)    executing and delivering, in the name and on behalf of the Company
and/or any Subsidiary, any documents and instruments contemplated to be executed
and delivered hereunder pursuant to its authority as Managing Member.
(b)    Subject in all respects to Major Decisions and the other provisions of
this Agreement, in addition to the functions to be performed by the Managing
Member pursuant to Section 6.1(a), the Managing Member shall also perform
administrative and ministerial functions, such as the selection of depositories
and banking institutions, the giving of notices and similar acts and deeds.
(c)    All Affiliate Agreements shall be conducted on an arm’s length basis on
terms at least as favorable as those provided to an unrelated third party. The
fees and agreements described on Schedule IV attached hereto are hereby
approved.
(d)    Rouse (and its permitted assignees) shall have the right, in its sole
discretion, to assign its rights as Managing Member to any Affiliate of Rouse
that is (or becomes) a Member, provided that such assignee assumes in writing
Managing Member’s obligations in such capacity as the Managing Member.
6.2    Property Management. The Members hereby acknowledge and agree that the
Property shall be managed and leased by the Management Company as more
particularly set forth in the Management Agreement. Additionally, the Management
Company and Hocker shall enter into the Consulting Agreement which shall remain
in effect until the earlier to occur of (a) the third (3rd) anniversary of the
Effective Date and (b) a Hocker Termination Date.
6.3    Managing Member.
6.3.2    Major Decisions. All Major Decisions shall be made upon the
recommendation of the Managing Member and shall require the approval of Hocker,
which approval, except as otherwise expressly set forth with respect to such
Major Decision, shall not be unreasonably withheld, conditioned or delayed.
Hocker shall appoint an individual to act as

11
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




its Authorized Representative for all purposes, including the granting of
approval. Hocker hereby appoints David E. Hocker as its initial Authorized
Representative, and may at any time, upon prior written notice to the Managing
Member, appoint Scott D. Hornaday as a successor Authorized Representative.
Except as provided in the preceding sentence, Hocker shall not replace its
Authorized Representative without the prior written consent of the Managing
Member. Major Decisions (“Major Decisions”) shall be comprised exclusively of
the following:
(i)     subject to the terms set forth in Article VIII hereof, entering into an
agreement or option to sell, transfer, assign or otherwise dispose of all or any
part of the Property, the Company Assets and/or any Subsidiary’s assets (except,
in each case, immaterial items of personal property sold in the ordinary course
of business), or entering into any amendment, renegotiation, modification,
supplement or extension of any agreement or option to sell, transfer, assign or
otherwise dispose of all or any portion of any Company Asset and/or any
Subsidiary’s assets (except, in each case, immaterial items of personal property
sold in the ordinary course of business);
(ii)    approving capital expenditures in excess of $500,000 in any Fiscal Year
which are not expressly reflected in the Capital Plan by a specific line item or
other specific designation, other than Emergency Expenditures and/or
Non-Controllable Expenditures which may be incurred without the approval of
Hocker;
(iii)    refinancing any existing mortgage or creating or incurring any
indebtedness, encumbrance, lien, security interest or charge of any kind on any
Company Assets, or any assets of any Subsidiary; provided, that the Managing
Member may, without the approval of Hocker, cause the Company or any Subsidiary
to enter into a Qualified Refinancing; and provided, further, trade payables
incurred in accordance with the Approved Budget that remain outstanding for not
more than one-hundred and eighty (180) days shall not require the approval of
Hocker, and the Managing Member may, without the approval of Hocker, cause the
Company or any Subsidiary to incur indebtedness on commercially reasonable terms
in the ordinary course of business in an amount not to exceed $150,000
(increased annually based on the percentage increase in the CPI Index over the
prior year) in any Fiscal Year;
(iv)    causing the Company and/or any Subsidiary to file or consent to or
acquiesce in any petition with respect to the Company and/or any Subsidiary
under any chapter of Title 11 of the United States Bankruptcy Code or any
similar law or regulation, seeking the appointment of a custodian, receiver or
trustee of any of the Company Assets and/or any Subsidiary’s assets, making an
assignment for the benefit of creditors, or admitting on behalf of the Company
and/or any Subsidiary that the Company and/or any Subsidiary is insolvent or
unable to pay its or their debts as they come due; Hocker’s approval with
respect to this clause (iv) may be granted or withheld in its sole discretion;
(v)    approving or disapproving a creditors’ plan, the filing of an involuntary
petition of bankruptcy or the dismissal or discharge of a claim of bankruptcy in
connection with bankruptcy proceedings involving any Person contracting with the
Company and/or any Subsidiary; Hocker’s approval with respect to this clause (v)
may be granted or withheld in its sole discretion;

12
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(vi)    except as expressly provided or permitted in this Agreement,
(a) admitting any Person as a Member of the Company, or admitting any Person as
partner, member, shareholder, trustee, or beneficiary of any Subsidiary, as
applicable, (b) issuing or selling any interests in the Company and/or in any
Subsidiary, or (c) causing or permitting a Transfer of Interest in the Company
and/or the interests in any Subsidiary; and
(vii)    amending this Agreement or the Certificate in any material respect.
6.3.3    Whenever the consent of Hocker is required pursuant to this Section
6.3, such consent shall be deemed to have been given by Hocker if it shall not
have responded to the Managing Member on or before 5:00 p.m., New York time, on
the date that is ten (10) Business Days following the delivery of a Major
Decision Request (the “Response Deadline”), provided the Managing Member shall
have delivered to Hocker a written request for approval of such Major Decision,
accompanied by sufficient information with respect to the Major Decision in
question to enable Hocker to make an informed judgment with respect to such
Major Decision (a “Major Decision Request”).
6.3.4    Disagreement on Major Decisions. Notwithstanding anything herein to the
contrary, if Hocker withholds, conditions or delays its consent in good faith
with respect to any Major Decision (a “Major Decision Impasse”), then, Managing
Member may submit the dispute to binding arbitration under Section 12.3 and if
the Managing Member is successful in such arbitration may take the action sought
with respect to such Major Decision.
6.3.5    Compliance Actions; Emergency Actions. Notwithstanding anything to the
contrary herein, including provisions hereof limiting the authority of the
Managing Member or requiring the approval of Hocker, the Managing Member shall
have the right, without the consent of Hocker, to take (i) Emergency Actions and
(ii) all actions ("Compliance Actions") reasonably necessary to prevent or cure
a breach or violation of or a default under (x) legal requirements applicable to
the Company or any Subsidiary or any of their respective assets, (y) the
requirements of the Acquisition Financing or any refinancing thereof, or (z) any
other material contract to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary or any of their respective assets are bound.
In the event that the Managing Member concludes that a Compliance Action or
Emergency Action must be taken that would otherwise be prohibited under this
Agreement, the Managing Member shall, to the extent practicable, give written
notice to Hocker that it proposes to take such Compliance Action or Emergency
Action and, in any event, shall inform Hocker that such Compliance Action or
Emergency Action has been taken.
6.3.6    Quarterly Reports; Tax Information. The Managing Member shall prepare
and provide to each Member on a quarterly basis, for informational purposes
only, an unaudited income statement and balance sheet in the Rouse Member’s
standard format, an investor package including, leasing status reports, capital
expenditure summaries and rent rolls for the Property. The Managing Member shall
also provide to each Member, on an annual basis, and financial statements for
the Company and its Subsidiaries.

13
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




6.4    Other Activities. No Member shall be required to devote its entire time
or attention to the business of the Company and, except as set forth in
Section 1.9(b), no Affiliate of a Member shall be restricted in any manner from
participating in other businesses or activities, despite the fact that the same
may be competitive with the business of the Company.
6.5    Liability of the Managing Member.
(a)    Except as otherwise specifically provided herein or under the Act,
neither the Managing Member nor its Affiliates, nor any agent, representative,
director, officer or employee of any of them, shall be liable, responsible or
accountable in damages or otherwise to the Company or to any Member for any act
or omission performed or omitted on behalf of the Company in good faith. In
exercising its right hereunder, Managing Member shall be entitled to rely in
good faith on information, opinions, reports or statements, including financial
statements and other financial data provided by any attorney, accountant or
other professional engaged in connection with the Company and/or Property.
(b)    Notwithstanding anything to the contrary in this Agreement, to the extent
that, at law or in equity, the Managing Member has duties (including fiduciary
duties) and liabilities relating thereto to the Company or any Subsidiary, any
Member, any Affiliate of any Member or any other Person, the Managing Member,
acting under this Agreement, shall not be liable to the Company, any Subsidiary,
any Member, any Affiliate of any Member or any other Person, for a breach of
fiduciary duty for its good faith reliance on the provisions of this Agreement,
and the provisions of this Agreement, to the extent that they restrict or
eliminate the duties (including fiduciary duties) and liability of the Managing
Member otherwise existing at law or in equity, are agreed by each Member to
replace such other duties and liabilities of the Managing Member.
(c)    Except as otherwise specifically provided herein or under the Act, the
Managing Member shall not be personally liable for the return or payment of all
or any portion of the Capital Contributions of or distributions to any Member
(or any successor, assignee or transferee thereof), it being expressly agreed
that any such return of Capital Contributions or distributions pursuant to this
Agreement shall be made solely from the assets of the Company (which assets
shall not include any right of contribution from the Managing Member).
6.6    Rights of Members.
(a)    Except as specifically set forth herein, no Member shall (i) be permitted
to take part in the management, control or conduct of the business or affairs of
the Company or its Subsidiaries; (ii) have the right to vote on any matters; or
(iii) have the authority or power in its capacity as a Member to act as agent
for or on behalf of the Company, its Subsidiaries, or any other Member, to do
any act which would be binding on the Company, its Subsidiaries, or any other
Member, or to incur any expenditures or indebtedness on behalf of or with
respect to the Company, its Subsidiaries or any other Member.
(b)    Upon the written request of any Member, Managing Member shall provide to
such Member (i) a current list of the full name and last known address of each
Member; (ii) a

14
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




copy of the Certificate of Formation; (iii) executed copies of any powers of
attorney pursuant to the Certificate of Formation and/or this Agreement and/or
any amendments to the Certificate of Formation or to this Agreement; (iv) copies
of the Company’s or any Subsidiary’s federal, state and local income tax
returns; (v) the Organizational Documents of the Company and its Subsidiaries;
(vi) copies of any financial statements of the Company and any Subsidiary; and
(vii) any other documents reasonably requested by such Member or otherwise
required by law. Each Member shall be entitled, at all times during reasonable
business hours, to inspect and copy (or to be provided with electronic versions
of) the books and records of the Company and its Subsidiaries, including without
limitation, any of the foregoing documents.
6.7    Tax Matters Partner.
The Managing Member shall be the Company’s Tax Matters Partner (“TMP”) pursuant
to Section 6231(a)(7) of the Code and corresponding provisions of state and
local law. The TMP shall not participate in any material tax controversy or take
or refuse to take any material action in connection therewith without the
consent of Hocker, which shall not be unreasonably withheld, conditioned or
delayed. The TMP shall be the liaison between the Company and the Internal
Revenue Service and shall be the coordinator of the Company’s actions pursuant
to any tax audit of the Company or any Subsidiary. The TMP shall have the duties
specifically delegated to a “tax matters partner” under the Code and applicable
Treasury Regulations (as well as such other duties as may from time to time be
delegated to it by the Members).
6.8    Compensation and Reimbursement of the Members; Transactions with Members
and Affiliates.
(a)    No Person described in clause (y) of the definition of “Affiliate
Agreement” shall receive any compensation for services rendered to the Company
and/or its Subsidiaries except pursuant to an Affiliate Agreement. All Affiliate
Agreements shall be in writing.
(b)    Upon submitting reasonable written documentation evidencing proof of
payment, the Members (including the Managing Member) shall be entitled, in
addition to all other distributions and reimbursements to which they may
otherwise be entitled hereunder by reason of their Percentage Shares, to
reimbursement for all Company Expenses approved by the Managing Member, which
approval shall not be unreasonably withheld or delayed, and paid by the Members
on behalf of the Company or the Subsidiary.
(c)    Amounts paid by the Company or a Subsidiary pursuant to an Affiliate
Agreement shall be treated for all purposes as amounts paid to non-Members and
any amounts so received by any Member or Affiliate shall belong to it and not to
the Company or the Subsidiary.
6.9     Limitations on Liability; Indemnity. No Member shall be liable to the
Company or any other Member for actions taken in good faith by such Member and
within the scope of the authority conferred on such Member herein in connection
with the Company and/or any Subsidiary; provided that a Member shall in all
instances remain liable for acts that a court of competent jurisdiction, upon
entry of a final judgment, shall find to constitute gross negligence,

15
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




willful misconduct or fraud (collectively, “Bad Acts”). The Member committing
the Bad Acts (the “Breaching Member”) agrees to indemnify, defend and hold
harmless the other Member from and against any liability, damage, cost, expense,
loss, claim or judgment incurred by the Company, any Subsidiary or any other
Member arising out of any claim based upon the Breaching Member’s Bad Acts,
except with respect to any other Member, to the extent that such Member may have
materially contributed to any Bad Acts committed by the Breaching Member. No
Member shall be indemnified hereunder if it has benefited directly or indirectly
from the Breaching Member’s Bad Acts, unless such Member relinquishes such
benefit. The Company, its receiver or trustee, shall indemnify, defend and hold
harmless each Member, to the extent of the Company Assets (without any
obligation of any Member to make contributions to the Company to fulfill such
indemnity), from and against any liability, damage, cost, expense, loss, claim
or judgment incurred by a Member arising out of any claim based upon acts
performed or omitted to be performed by any Member taken in good faith by such
Member and within the scope of the authority conferred on such Member in
connection with the business of the Company, including, without limitation,
reasonable attorney’s fees and costs incurred by the Member in the settlement or
defense or such claim, provided that no Member shall be indemnified by the
Company for claims based upon Bad Acts.
6.10    Preparation of Proposed Annual Budgets. In connection with the
management of the Company and the Subsidiary, the Managing Member shall be
responsible for the following:
(a)    The preparation of a detailed Proposed Annual Budget in the form attached
hereto as Exhibit C for the Company, its Subsidiaries, and the Property,
prepared on a line-item basis, which sets forth the estimated costs and expenses
to be incurred by the Company and the Subsidiaries in connection with the
management and operation of the Property and any other material Company Assets
for each calendar month in the next ensuing Fiscal Year as well as a total
budget for such year, which shall include all anticipated income, operating
expenses, working capital and other necessary reserves and capital expenditures
(including those set forth in the Capital Plan). The Proposed Annual Budget,
once approved by Hocker pursuant to subclause (b) below, or modified as provided
in subclause (b) below, shall be referred to herein as the “Approved Budget”.
Except as otherwise provided in this Agreement, the Managing Member shall be
authorized to make only those expenditures and take only those actions which are
included in, or contemplated by, the Approved Budget then in effect; provided,
however, that the Managing Member shall also be authorized to make those
additional expenditures and take those actions excepted in Section 6.3.1(ii) and
shall be authorized to make additional operating expenditures to the extent that
such expenditures do not exceed the amounts set forth in the Approved Budget by
more than ten percent (10%) with respect to any line item or by an aggregate
amount of more than five percent (5%) of the total Approved Budget, with the
exception of any Emergency Expenditures or Non-Controllable Expenditures, which
shall not be subject to the foregoing limitations. With respect to Emergency
Expenditures or Non-Controllable Expenditures, the Managing Member shall use
commercially reasonable efforts to contact Hocker prior to making any such
Emergency Expenditure or Non-Controllable Expenditures, and in all events, shall
notify Hocker within five (5) Business Days after such an Emergency Expenditure
or Non-Controllable Expenditures has been made.

16
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(b)    The Managing Member shall submit a Proposed Annual Budget to Hocker on or
before November 1st for the immediately following Fiscal Year. Hocker shall,
within ten (10) days after receipt of an initial Proposed Annual Budget, either
(a) approve the Proposed Annual Budget, which approval shall not be unreasonably
withheld, delayed or conditioned; or (b) advise the Managing Member in writing
of Hocker’s specific objections thereto. If Hocker has objections to the
Proposed Annual Budget, the Managing Member shall then use its good faith
efforts to revise the Proposed Annual Budget to address such objections and
resubmit the same to Hocker in writing within seven (7) Business Days after its
receipt of the objections thereto, whereupon the process set forth above shall
be utilized again (except that Hocker shall respond to any revised Proposed
Annual Budget in writing within five (5) Business Days and shall only be
permitted to object with respect to items specifically objected to in such prior
iteration(s) of the Proposed Annual Budget), until a Proposed Annual Budget has
been approved. In addition, at any time after an Approved Budget has been
approved by Hocker, the Managing Member shall have the right to submit a revised
or amended Proposed Annual Budget in writing to Hocker for approval (subject to
the same reasonableness standard above if applicable), and if Hocker has
objections to such revisions or amendments, Hocker shall advise the Managing
Member in writing of Hocker’s specific objections within ten (10) days after
receipt thereof. Hocker’s failure to respond to any submission within the
aforementioned time periods shall be deemed approval of the submitted Proposed
Annual Budget or revisions or amendment to an Approved Budget. In the event of a
dispute over the adoption of a Proposed Annual Budget or any portion thereof,
any portion of the Proposed Annual Budget not disputed shall be deemed approved
and shall be operative at such time. With respect to any portion of the Proposed
Annual Budget subject to dispute, the Managing Member shall continue to operate
the Company and its Subsidiaries in accordance with the corresponding portion of
the Approved Budget for the immediately preceding Fiscal Year, except that any
capital and non-recurring items shall be deleted and any applicable portion of
such Approved Budget shall be adjusted to reflect the actual amount of expenses
not within the control of the Company and/or any Subsidiary (including, but not
limited to, real property taxes and assessments, insurance, utilities) and with
aggregate increases in operating expenses based on the percentage increase in
the CPI Index over the prior year, until a Proposed Annual Budget (or such
portion) for such current Fiscal Year is approved in accordance with this
Section 6.10 (and until a Proposed Annual Budget (or such portion) for such
current Fiscal Year is approved in accordance with this Section 6.10, the
applicable portions of the Approved Budget for the immediately preceding Fiscal
Year (as adjusted hereunder) shall be deemed to be an Approved Budget for the
then current Fiscal Year).
(c)    The Managing Member shall be deemed not to have made any guarantee or
warranty of the fiscal estimations set forth in the Proposed Annual Budget or
Approved Annual Budget. Each Member acknowledges that the Proposed Annual Budget
is intended to set forth objectives and goals based on the Managing Member’s
reasonable judgment of the facts and circumstances known by the Managing Member
at the time of preparation.
(d)    The Approved Budget for the Fiscal Year ending on December 31, 2014 is
attached hereto as Exhibit C.

17
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




6.11    Capital Plans. The parties acknowledge and agree that in addition to
expenditures made and actions taken pursuant to the Approved Budget, the
Managing Member shall also be authorized to make expenditures and take actions
set forth in the Capital Plan, and to the extent that the actual cost of any
line-item exceeds the budgeted amount set forth in the Capital Plan, the
Managing Member shall be authorized to take actions and cause expenditures to be
made in an amount necessary to complete any line item set forth in the Capital
Plan, in each instance without the approval of Hocker and without same
constituting an amendment to the Capital Plan. The Members acknowledge that on
the date hereof, a reserve was established by the Managing Member in the amount
of $3,807,335 to fund certain capital expenditures in accordance with the
Capital Plan. The Capital Plan shall be updated every year subject to the
approval of Hocker not to be unreasonably withheld, except to the extent
Hocker’s consent is not required pursuant to the penultimate sentence of this
Section 6.11, with any amounts set forth in the approved Capital Plan that are
not incurred in a given year, deemed approved for any following year thereafter.
If Hocker objects to such revisions or amendments, Hocker shall advise the
Managing Member in writing of Hocker’s specific objections within ten (10)
Business Days after receipt thereof. Hocker’s failure to respond to any
submission within the aforementioned time periods shall be deemed approval of
the revisions or amendment to the Capital Plans. If a Capital Plan is not
approved (to the extent Hocker’s approval is required) the then existing Capital
Plan shall remain in effect for the following year. Notwithstanding the
foregoing, Hocker shall not have an approval right with respect to any revisions
or amendments to the initial Capital Plan if such revisions or amendments to the
initial Capital Plan are either (a) prepared in accordance with the same
methodology used to develop the initial Capital Plan annexed to this Agreement
or (b) otherwise consistent with the current methodology used by Rouse
Properties, Inc. to prepare capital plans for the other assets in its portfolio
(any such revision or amendment to the initial Capital Plan, a “Deemed Approval
Amendment”). In the event of any Deemed Approval Amendment, the Managing Member
may apply up to fifty percent (50%) of the available Net Cash Flow from
Operations for the applicable Distribution Period towards the funding of capital
expenditures set forth in a Deemed Approval Amendment (the “Distribution
Reduction Limit”), and to the extent any Deemed Approval Amendment requires
funds for the applicable Distribution Period in excess of the Distribution
Reduction Limit, then any capital contributions required by the Hocker Members
to fund such Deemed Approval Amendment in excess of the Distribution Reduction
Limit shall be funded by Rouse on behalf of Hocker Members as a Member Loan.
VII.    DISSOLUTION
7.1    Dissolution. The Company shall dissolve upon the first to occur of any of
the following events:
(a)    The sale of all or substantially all of the Company Assets and the
collection of the proceeds of such sale (and if after such sale the Company
Assets include an installment obligation, then the Company shall not be
dissolved under this Section until such installment obligation is fully paid,
or, with the approval of Hocker, the Managing Member may distribute such
installment obligation to the Members in accordance with the terms of this
Agreement);

18
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(b)    The election by the Managing Member and Hocker to dissolve the Company;
(c)    The entry of a decree of judicial dissolution by a court of competent
jurisdiction, in accordance with the Act; or
(d)    As otherwise provided by this Agreement or the Act.
Notwithstanding the provisions of Section 7.1 hereof, the Bankruptcy of a Member
shall not cause the termination or dissolution of the Company and the business
of the Company shall continue and upon any such occurrence, the trustee,
receiver, executor, administrator, committee, guardian or conservator of such
Bankrupt Member (a “Trustee”) shall have all the rights of such Member for the
sole purpose of settling or managing its estate or property if, but only if,
such Trustee shall have satisfied all conditions precedent to the admission of
such Trustee as a Substituted Member; provided, however, the Transfer to or by
such Trustee of such Bankrupt Member’s Interest shall be subject to all of the
restrictions hereunder to which such Transfer would have been subject if such
Transfer had been made by such Bankrupt Member.
7.2    Winding Up.
(d)    Effect of Dissolution. After the dissolution of the Company in accordance
with Section 7.1, the Company shall cease to carry on its business, except
insofar as may be necessary for the winding up of its business, but the
Company’s separate existence shall continue until a certificate of cancellation
has been filed with the Secretary of State of the State of Delaware or until a
decree dissolving the Company has been entered by a court of competent
jurisdiction.
(e)    Liquidation and Distribution of Assets. Upon the dissolution of the
Company, the Managing Member shall take full account of the Company’s
liabilities and assets, and, subject in all respects to Major Decisions, the
Approved Budget and the other provisions of this Agreement, such assets shall be
liquidated as promptly as is consistent with obtaining the fair value thereof.
During the period of liquidation, the business and affairs of the Company shall
continue to be governed by the provisions of this Agreement, with the management
of the Company continuing as provided in Section 6.1 hereof. The proceeds from
liquidation of the Company Assets, to the extent sufficient therefor, shall be
combined and distributed in the following order:
(i)    first, to the expenses of liquidation and the debts of the Company, other
than the debts owing to the Members, but including Member Loans;
(ii)    second, to the establishment of any reserve which the Managing Member
may deem necessary for any contingent or unforeseen liabilities and other
obligations of the Company arising out of or in conjunction with the Company’s
affairs;
(iii)    third, to such debts and/or compensation as are owing by the Company to
the Members;

19
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(iv)    fourth, in accordance with Section 3.1.
(f)    Except as otherwise provided in Article VII of this Agreement,
distributions pursuant to Section 7.2(b) shall be made not later than the later
of (i) the end of the taxable year in which liquidation of the Company occurs,
or (ii) a date which is ninety (90) days after the date of such liquidation.
(g)    Amounts withheld as reserves pursuant to Section 7.2(b)(ii) of this
Agreement shall, to the extent not needed for the purpose of which they were
withheld, be distributed as soon as practicable to the Members in accordance
with Sections 7.2(b)(iii) and (iv).
7.3    Final Accounting. The Managing Member shall furnish to each Member a
statement prepared by the Company’s accountants setting forth the assets and
liabilities of the Company as of the date of the complete liquidation.
7.4    Certificate of Cancellation. When all debts, liabilities and obligations
of the Company have been paid and discharged or adequate provision has been made
therefor and all of the remaining Company Assets have been distributed to the
Members, then the remaining Members, if any, or a court-appointed trustee, if
there is no remaining Member, shall execute and file a certificate of
cancellation with the appropriate agency of the State of Delaware.
VIII.    TRANSFERS OF INTERESTS; NEW MEMBERS
8.1    General. No Member shall Transfer all or any portion of its Interest, or
permit any Person directly or indirectly holding any interest in such Member to
Transfer any part of such interest, except for Transfers (a) consented to in
writing by Rouse and Hocker, each acting in their sole and absolute discretion,
provided that (i) with respect to the Interests of Rouse Members, such Interests
may be Transferred by the Rouse Members to a Qualified Rouse Transferee without
the consent of Hocker, and (ii) with respect to the Interests of Hocker Members,
such Interests (subject to the following sentence) may be Transferred by Hocker
to a Qualified Hocker Transferee without the consent of Rouse, subject to
Hocker’s compliance with the right of first refusal provisions of Section 8.3 or
(b) permitted under this Article VIII. In no event shall Hocker be permitted to
effectuate a Transfer (other than in accordance with Section 8.2(b) which either
(1) results in Hocker owning less than a twenty percent (20%) Interest in the
Company or (2) confers onto any such transferee any rights of Hocker pursuant to
Section 6.3, Section 6.10 or Section 6.11 (it being acknowledged and agreed by
Hocker that any such rights are personal to Hocker); provided, that, subclause
(2) shall not apply to a transfer of Hocker’s Interest to Hocker’s Estate at
Hocker’s death so long as Hocker’s Authorized Representative exercises all
rights of Hocker under Section 6.3, Section 6.10 and Section 6.11. A transferee
of a Member’s Interest will be admitted as a Substituted Member only pursuant to
Sections 8.2(c) or 8.13 hereof. Any notices permitted or required to be
delivered pursuant to this Article VIII must be delivered in accordance with the
notice requirements of Section 12.1. Any Transfer made by a Member hereunder
shall only be permitted if such Member also Transfers its corresponding
proportional interest in the Companion Companies pursuant to the Companion
Agreements. Any purported Transfer which does not comply with the provisions of
this Article VIII shall be void and of no force and effect.

20
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




8.2    Permitted Transfers. Notwithstanding Sections 8.1 and 8.13 hereof,
Transfers of an interest in a Member and/or of a Member’s Interest in the
Company are permitted without the consent of any other Member only on the
following terms and conditions:
(f)    Transfers of Interests of the Rouse Members. Without the consent of any
other Member, but subject to any applicable provisions of Section 8.2(c) and
provided that all third-party consents required in connection therewith are
received, (i) direct or indirect interests in the Rouse Members may be
Transferred to any Person, provided that Rouse Parent continues to hold,
directly or indirectly, greater than fifty percent (50%) of the direct or
indirect interests in the applicable Rouse Members’ Interests and continues to
possess, directly or indirectly, the power to direct or cause the direction of
the management, business and affairs of such subject interest, (ii) Rouse
Members’ Interest (or portions thereof, directly or indirectly) may be
Transferred among Affiliates of the Rouse Members at any time, (iii) Rouse
Members may Transfer its Interest to any Person that is wholly-owned and
controlled by Rouse Parent, and (iv) nothing in this Agreement shall prohibit
the Transfers of interests in the Rouse Members as a result of a merger,
consolidation or sale of substantially all of the assets of Rouse Parent, or the
sale of publicly traded shares of Rouse Parent.
(g)    Transfers of Interests of the Hocker Members. Without the consent of any
other Member, but subject to any applicable provisions of Section 8.2(c) and
provided that all third-party consents required in connection therewith are
received, Transfers of all or any portion of the Interests of the Hocker Members
to (A) one or more immediate family members of the current holders of such
Interests, or (B) a family trust or partnership or limited liability company (a
“Hocker Affiliate”); or (C) the Estate or personal representative of a Hocker
Member upon his death, provided that, in case of clauses (A) and (B), such
Transfer is made in connection with such current holder’s bona fide, good faith
estate planning activities, and does not result (taking into account other sales
or exchanges of interests in the Company or its predecessor) in the termination
of the Company as a partnership for federal income tax purposes under Section
708(b)(1)(B) of the Code, are permitted.
(h)    Admission of New Member. Notwithstanding any to the contrary contained
herein, following any Transfer of an Interest by a Member pursuant to
Section 8.2(a) or 8.2(b), no Person shall be admitted as a Member of the Company
without complying with the following:
(i)    filing with the Company a duly executed and acknowledged written
instrument of assignment in a form reasonably approved by the Managing Member,
specifying the Interest being assigned, and setting forth the intention of the
assignor that the assignee succeed to all or part of the assignor’s Interest as
a Member;
(ii)    execution and acknowledgment by the assignor and assignee of any
instruments reasonably required by the Managing Member, including the execution
of this Agreement and any supplement, in which the assignee agrees to be bound
by the terms and conditions thereof, as supplemented;

21
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(iii)    payment of all real property or other transfer taxes and Company costs
incurred by it in connection with the assignment;
(iv)    at the reasonable request of the Managing Member, providing an opinion
of counsel, acceptable to the Managing Member, that the assignment will not
violate any federal or state securities law or jeopardize the status of the
original sale of Member Interests with respect to any pertinent exemption of the
federal or state securities law, or the characterization of the Company as a
limited liability company under any federal or state law, regulation or ruling;
and
(v)    at least ten (10) days’ prior notice of such Transfer is given to all
other Members.
8.3    Right of First Refusal on Hocker Interests. Except as set forth in
Section 8.2(b), 8.5 and 8.7, Hocker may not Transfer any portion of its Interest
permitted to be Transferred in accordance with Section 8.1 unless Hocker has
first complied with the right of first refusal process set forth in this Section
8.3. For purposes of this Section 8.3, if Hocker desires to make a Transfer, and
following the consummation of such proposed Transfer, Hocker’s Percentage Share
shall be less than 25% (a “Hocker Drag Along Transfer”), then the ROFR Interest
(as hereinafter defined) shall include, at Rouse’s option as provided below, for
all purposes of this Section 8.3, any and all Interest in the Company held by
Talmage and Pulliam.
(a)     If Hocker proposes to Transfer a portion of the Hocker Interest in the
Company that is permitted to be Transferred in accordance with Section 8.1 (a
“Proposed Hocker Transfer”) to a bona-fide third-party purchaser (a “Proposed
Hocker Transferee”), then Hocker shall give written notice to Rouse, which
notice shall include (i) the name and address of the Proposed Hocker Transferee,
together with a certification by Hocker as to whether such Proposed Hocker
Transferee is a Qualified Hocker Transferee (and if so, such certification shall
include reasonable evidence supporting such designation), (ii) a description of
the Interest that is proposed to be transferred to the Proposed Transferee (the
“ROFR Interest”), (iii) any information with respect to the Proposed Hocker
Transferee’s capital source(s), experience and financial condition available to
Hocker (the delivery of which, by Hocker to Rouse, Hocker agrees will not be
restricted by the terms of any confidentiality agreement between Hocker and the
Proposed Hocker Transferee) and (iv) a true, correct and complete copy of the
Binding LOI (which shall expressly provide that it is subject to the right of
first refusal process set forth in this Section 8.3), and Hocker shall offer to
sell the ROFR Interest to Rouse upon such terms and conditions and in accordance
with the provisions hereof (the “First Refusal Offer”).
(b)    Rouse shall have thirty (30) days (the “ROFR Election Period”) following
the date of receipt of the First Refusal Offer within which to notify Hocker in
writing of Rouse’s election to purchase the ROFR Interest (the “ROFR Election”)
and if the Proposed Hocker Transfer constitutes a Hocker Drag Along Transfer,
then in such ROFR Election, Rouse may, but shall not be obligated to elect to
acquire the Interests of Talmage and Pulliam (the “Drag Along Election”). If the
Drag Along Election is exercised, then the ROFR Offered Price shall be adjusted
accordingly to reflect the purchase of the Interests of Talmage and Pulliam. If
Rouse does not make the ROFR Election prior to the expiration of the ROFR
Election Period and

22
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




the Proposed Hocker Transferee is confirmed in writing by Rouse as a Hocker
Qualified Transferee, then Hocker shall be permitted to consummate the Transfer
of the ROFR Interest to the Proposed Hocker Transferee identified in the First
Refusal Offer strictly in accordance with the terms of the Binding LOI. If Rouse
does not make the ROFR Election prior to the expiration of the ROFR Election
Period and the Proposed Hocker Transferee is not a Hocker Qualified Transferee,
then Hocker shall be permitted to consummate the Transfer of the ROFR Interest
to the Proposed Hocker Transferee identified in the First Refusal Offer only if
approved in writing by Rouse in its sole and absolute discretion, and strictly
in accordance with the terms of the Binding LOI. In no event shall Hocker
Transfer such ROFR Interest to the Proposed Hocker Transferee (or any other
Person) either for a price less than or on terms more favorable to the Proposed
Transferee (or such other Person) than the terms stated in the First Refusal
Offer without first offering Rouse the option to purchase such ROFR Interest in
the manner set forth above, at the same price and terms agreed upon between
Hocker and the Proposed Hocker Transferee. After the expiration of the ninety
(90) day period, any applicable Transfer will again be subject to this Section
8.3(a).
(c)    If Rouse makes the ROFR Election prior to the expiration of the ROFR
Election Period, then Rouse shall purchase from Hocker, and Hocker shall sell to
Rouse at the ROFR Offered Price, the ROFR Interest on the later of (i) the Offer
Closing Date or (ii) fifteen (15) days after the expiration of the ROFR Election
Period (the “ROFR Closing Date”). Rouse may assign its right to acquire the ROFR
Interest (or a portion thereof) to another Person designated by Rouse
contemporaneously with the closing under this Section 8.3, provided that Rouse
remains liable for such purchase. On the ROFR Closing Date:
(i)    Hocker (and if applicable, the other Hocker Members) shall deliver to
Rouse (or its designee) a duly executed and acknowledged instrument of
assignment transferring the ROFR Interest (or its designee) free and clear of
all liens and encumbrances, which instrument shall contain surviving
representations concerning due organization, authority and/or capacity of the
Hocker (and if applicable, the other Hocker Members) and the absence of liens
and encumbrances on the ROFR Interest and shall contain a provision in which
Hocker (and if applicable the other Hocker Members) irrevocably agrees to
indemnify and hold harmless Rouse (or its designee) from and against any loss,
liability, cost or expense (including reasonable attorneys’ fees) it may incur
by reason of any breach of such representation (which indemnification shall be
given or guaranteed by a creditworthy party reasonably satisfactory to Rouse);
(ii)    Rouse (or its designee) shall pay or cause to be paid the ROFR Offered
Price in immediately available funds (except to the extent the Binding LOI
provides for any seller financing); provided, however, that the ROFR Offered
Price shall be reduced by the aggregate outstanding balance of (i) all Member
Loans, including principal, accrued interest, costs and expenses and (ii) any
unreimbursed Losses;
(iii)     Hocker (and if applicable, the other Hocker Members) shall discharge
of record all liens and encumbrances affecting the ROFR Interest, and if Hocker
and/or the other Hocker Members fail to do so, Rouse (or its designee) may use
any portion of the

23
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




ROFR Offered Price to pay and discharge any such liens and/or encumbrances and
any related expenses, and may adjourn the closing for such period as may be
necessary for such purpose;
(iv)    all items of Company revenue and expense shall be apportioned between
the Hocker and Rouse (or, if applicable, between the Members) as of 11:59 p.m.
of the day preceding the ROFR Closing Date in accordance with the customs and
practices usual in comparable transactions;
(v)    all items included in Book Income or Loss From Operations (and other
items referred to in Article III of Appendix A) attributable to the ROFR
Interest for the taxable year of the sale shall be allocated between Hocker (and
if applicable, the other Hocker Members) and Rouse by closing the books of the
Company as of the day preceding the ROFR Closing Date, or by any other method
permitted under Code Section 706 and the Regulations thereunder that is selected
by the Managing Member, provided that in any event items attributable to any
extraordinary non-recurring items of the Company shall be allocated between
Hocker (and if applicable, the other Hocker Members) and Rouse by closing the
books of the Company with respect to such items;
(vi)    any customary transaction expenses (including transfer and recordation
taxes) which are actually required to be paid in connection with the transfer of
the ROFR Interest will be paid in accordance with the Binding LOI; provided,
however, that each of the Receiving Member’s and Offering Member’s professional
costs and expenses shall be Company Expenses;
(vii)    Net Cash From Operations up to (but not including) the ROFR Closing
Date shall be distributed in accordance with the provisions of Article III; and
(viii)    in the case of a sale by Hocker (or if applicable, the other Hocker
Members) of its entire Interest, the Members shall execute all amendments to
fictitious name, partnership or similar certificates necessary to effect the
withdrawal of Hocker (and if applicable, the other Hocker Members) from the
Company and, if applicable, the termination of the Company, or as otherwise may
be required by law.
8.4    Tag Along. If either Rouse or Hocker (for purposes of this Section 8.4, a
“Tag-Along Member”) receives a bona-fide offer from a third party (a “Tag-Along
Transferee”) to effect a Transfer of all or a portion of its Interest (which
such Transfer shall otherwise satisfy the terms of this Agreement) (such
Transfer, a “Tag-Along Transfer”) and such Tag-Along Member (the “Tag-Along
Seller”) desires to effect such Tag-Along Transfer, then prior to consummation
thereof, the Tag-Along Seller or its Affiliate shall cause the Tag-Along
Transferee to offer (the "Tag-Along Offer") in writing to the Tag-Along Member
that is not the Tag-Along Seller (the “Tag-Along Optionor”) to purchase that
portion of the Tag-Along Optionor’s and/or its Affiliates’ Interest equivalent
to the portion of the Tag-Along Seller’s aggregate Interest proposed to be the
subject of the Tag-Along Transfer for the Tag-Along Purchase Price and otherwise
on the same terms and conditions on which the Tag-Along Transferee has agreed to
acquire, and the Tag-Along Seller or its Affiliate has agreed to sell, such
portion of the Tag-Along Seller’s or such Affiliate’s Interest (the "Tag-Along
Terms"). The Tag-Along Optionor

24
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




shall have ten (10) Business Days from the date of receipt of the Tag Along
Offer in which to accept such Tag Along Offer, and the closing of such purchase
shall occur within fifteen (15) calendar days after such acceptance or at such
other time as the Tag-Along Seller and the Tag-Along Transferee may agree. The
Tag-Along Optionor shall be deemed to have rejected such Tag Along Offer if such
offer is not affirmatively accepted, in writing, by the Tag-Along Optionor
within such ten (10) Business-Day period, and the Tag-Along Seller or its
Affiliate, shall for one hundred twenty (120) days thereafter, be permitted to
proceed with the Transfer on the Tag Along Terms without again obtaining a Tag
Along Offer as above-provided.
8.5    Intentionally Omitted.
8.6    Intentionally Omitted.
8.7    Call Option.
(a)    At any time following (i) the third (3rd) anniversary of the Effective
Date, (ii) a Hocker Estate Trigger Date, or (iii) the Call Trigger Date, Rouse
shall have the option, but not the obligation, to deliver written notice (the
“Call Notice”) to the Hocker Members of Rouse’s exercise of its right to
purchase the Hocker Members’ entire Interest in the Company (the “Called
Interest”). The Called Interest shall be deemed to include the Interests of
Talmage and Pulliam.
(b)    The purchase price of the Called Interest (the “Call Price”) shall be
determined by multiplying (i) the Percentage Share of the Called Interest, times
(ii) the Fair Market Value of the Company as a whole determined as of the date
of the Call Notice as if (A)  the assets of the Company were sold at their Fair
Market Value for cash; (B) all liabilities to third parties were paid (but
excluding defeasance fees, prepayment fees, and other expenses of a sale of
assets not actually incurred by the Company in connection with the purchase of
the Called Interest); and (C)  the net proceeds were distributed to the Members
in complete liquidation of the Company; provided, that, the amount of any Member
Loan owed by the holder of the Called Interest to Rouse shall be deducted from
the Call Price, as shall any undisputed Losses for which Rouse has not been
indemnified, provided that the amount of any claimed Losses for which Rouse has
not been indemnified which is disputed shall be escrowed pending entry of a
final arbitral award or the final judgment of a court of competent jurisdiction.
In the event that Rouse and Hocker are unable to agree upon the Fair Market
Value within thirty (30) days after the date of the Call Notice, then the Fair
Market Value shall be determined as follows (the “Arbitrated Fair Market
Value”):
(i)    Promptly following the expiration of the foregoing thirty (30) day
period, Rouse and Hocker (for purposes of this Section 8.7, the “Call Members”)
shall use commercially reasonable efforts to agree upon and appoint an
arbitrator (“Arbitrator”) in accordance with Section 12.3 hereof.
(ii)    Within ten (10) days of the appointment of the Arbitrator, the Call
Members shall each separately submit to the Arbitrator (and simultaneously to
the other Call Member) such Call Member’s determination of the Proposed FMV.
After the submission of any

25
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




Proposed FMV, no Call Member may make any additions, deletions, or changes in
such Proposed FMV. If either Call Member fails to submit its Proposed FMV to the
arbitrator within such time period, time being of the essence with respect
thereto, such Call Member shall be deemed to have irrevocably waived its right
to submit a Proposed FMV, in which event the Arbitrator shall accept the
Proposed FMV of the submitting Party as the proper amount of the Fair Market
Value of the Company, and such Proposed FMV shall be deemed the Arbitrated Fair
Market Value.
(iii)    If each Party submits a Proposed FMV within the period described in
subsection (ii) above, the Arbitrator shall select as the Arbitrated Fair Market
Value whichever of the Proposed FMVs submitted by the Call Members the
Arbitrator believes is the more accurate determination of the Fair Market Value
of the Company. Without limiting the generality of the foregoing, in rendering
his or her decision, the Arbitrator shall not add to, subtract from or otherwise
modify the provisions of this Agreement or Proposed FMVs submitted by the Call
Members. The Arbitator’s determination of Arbitrated Fair Market Value shall be
binding upon the Call Members, and such Arbitrated Fair Market Value shall be
used for the calculation of the Call Price.
(c)    The closing of the purchase shall occur on a date specified in the Call
Notice (the “Call Closing Date”) that is not earlier than the fifteenth (15th)
day after determination of the Call Price and not later than the thirtieth
(30th) day after determination of the Call Price, and at a place designated by
Rouse. Time shall be of the essence with respect to the parties’ obligation to
close the purchase and sale of the Called Interest on the Call Closing Date. On
the Call Closing Date:
(ii)     The Hocker Members shall deliver to Rouse (or an Affiliate it
designates) duly executed and acknowledged instruments of assignment
transferring the Called Interest to Rouse (or its designee) free and clear of
all liens and encumbrances, which instrument shall contain surviving
representations concerning due organization, authority and or capacity of
Hocker, Talmage and Pulliam, and the absence of liens and encumbrances on the
Called Interest and shall contain a provision in which Hocker, Talmage and
Pulliam irrevocably agree to indemnify and hold harmless Rouse (or its designee)
from and against any loss, liability, cost or expense (including reasonable
attorneys’ fees) it may incur by reason of any breach of such representation;
(iii)    Rouse shall pay or cause to be paid the Call Price to the Hocker
Members, at Hocker’s option, in any combination of (y) cash and (z) common stock
of Rouse Parent and/or common units of Rouse LP, such common stock and/or common
units having a market value determined as of the Call Closing Date equal to the
portion of the Call Price that is not paid in cash; provided, however, that
Rouse may, in its sole discretion, elect to pay the Call Price entirely in cash,
in which instance Rouse shall be responsible for the payment of an additional
amount to the Hocker Members equal to the taxes incurred by the Hocker Members
as a result of the exercise of the Call Option, as reasonably determined by
Rouse and Hocker (including any tax liability incurred on account of such
additional payment by Rouse), with the amount of such taxes being determined by
multiplying the gain realized by the Hocker Members

26
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




on the sale by the maximum combined federal and Kentucky individual income tax
rates (taking into account the character of the income as ordinary or capital
gains and taking into account the deductibility of state and local taxes for
federal income tax purposes);
(iv)    the Hocker Members shall or shall cause the discharge of record of all
liens and encumbrances affecting the Called Interest, and if Hocker Members
fails to do so, Rouse (or its designee) may use any portion of the Call Price to
pay and discharge any such liens and/or encumbrances and any related expenses,
and may adjourn the closing for such period as may be necessary for such
purpose;
(v)    all items of Company revenue and expense shall be apportioned between the
Members as of 11:59 p.m. of the day preceding the Call Closing Date in
accordance with the customs and practices usual in comparable transactions;
(vi)    the Call Purchase Price shall be decreased by (A) an amount equal to
(a) the aggregate amount of all Capital Contributions made by Rouse during the
period between the date of the Call Notice and the Call Closing Date that relate
to amounts due to tenants under leases signed prior to the date of the Call
Notice, times (b) the Percentage Share of the Called Interest; and (B) any
Distributions distributed to the holders of the Called Interest pursuant to the
applicable provisions of Article III on account of their respective Interest(s)
during such period;
(vii)    all items included in Book Income or Loss From Operations (and other
items referred to in Article III of Appendix A) attributable to the Called
Interest for the taxable year of the sale shall be allocated among the Members
by closing the books of the Company as of the day preceding the Call Closing
Date, or by any other method permitted under Code Section 706 and the
Regulations thereunder that is selected by the Managing Member, provided that in
any event items attributable to any extraordinary non-recurring items of the
Company shall be allocated among the Members by closing the books of the Company
with respect to such items;
(viii)    any customary transaction expenses (including transfer and recordation
taxes) in connection with the transfer of the Called Interest will be Company
Expenses and the Call Price shall be reduced by the Hocker Members’ aggregate
pro rata share of such expenses; provided, however, that each of the Members
shall bear its own professional costs and expenses;
(ix)    Net Cash From Operations up to (but not including) the Call Closing Date
shall be distributed in accordance with the provisions of Article III;
(x)    If the consideration for the Call Price includes common units in Rouse
Properties LP, Hocker and Rouse shall enter into a Tax Protection Agreement,
substantially in the form attached hereto as Exhibit D; and
(xi)     the Members shall execute all amendments to fictitious name,
partnership or similar certificates necessary to effect the withdrawal of
Hocker, Talmage and

27
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




Pulliam from the Company and, if applicable, the termination of the Company, or
as otherwise may be required by law.
8.8    Put Option.
(e)    During the thirty-day (30) period beginning on the third (3rd)
anniversary of the Effective Date, and provided the Call Option has not already
been exercised in accordance with Section 8.7, Hocker shall have the one-time
option to deliver written notice (the “Put Notice”) to Rouse of Hocker’s
exercise of its right to cause Rouse to purchase the Hocker Members’ entire
Interest in the Company (the “Put Interest”). Additionally, during the
thirty-day period (30) beginning on October 1, 2015, Talmage and Pulliam (each
an “Other Hocker Member”) shall each have the one-time option to deliver a Put
Notice to Rouse of such Other Hocker Member’s exercise of its right to cause
Rouse to purchase such Other Hocker Member’s entire Interest in the Company (the
“Other Put Interest”). If the Other Put Interest is exercised, the Put Price of
the Other Put Interest shall be equal to (i) the purchase price per 1.00%
limited partnership interest paid by Purchaser to the Coffin Parties under the
PSA in exchange for the Coffin Parties’ limited partnership interests in Tup 130
Kentucky, times (ii) the Percentage Share of the Other Put Interest in the
Company.
(f)    The purchase price of the Put Interest (the “Put Price”) shall be
determined in accordance with the procedures set forth in Section 8.7(b) hereof
relating to the determination of the Call Price.
(g)    The closing of the purchase shall occur on a date determined by Rouse
(the “Put Closing Date”) that is not earlier than the fifteenth (15th) day after
delivery of the Put Notice and not later than the thirtieth (30th) day after
delivery of such Put Notice, and at a place designated by Rouse. Time shall be
of the essence with respect to the parties’ obligation to close the purchase and
sale of the Put Interest on the Put Closing Date. On the Put Closing Date:
(i)     The Hocker Members shall deliver to Rouse (or an Affiliate it
designates) a duly executed and acknowledged instrument of assignment
transferring the Put Interest to Rouse (or its designee) free and clear of all
liens and encumbrances, which instrument shall contain surviving representations
concerning due organization, authority and/or capacity of Hocker, Talmage and
Pulliam, and the absence of liens and encumbrances on the Put Interest and shall
contain a provision in which Hocker, Talmage and Pulliam irrevocably agree to
indemnify and hold harmless Rouse (or its designee) from and against any loss,
liability, cost or expense (including reasonable attorneys’ fees) it may incur
by reason of any breach of such representation;
(ii)    Rouse shall pay or cause to be paid the Put Price to the Hocker Members,
at Rouse’s option, in any combination of (y) cash and (z) common stock of Rouse
Parent, such common stock having a market value determined as of the Put Closing
Date equal to the portion of the Put Price that is not paid in cash;
(iii)    the Hocker Members shall or shall cause the discharge of record of all
liens and encumbrances affecting the Put Interest, and if Hocker Members fail to
do so, Rouse

28
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(or its designee) may use any portion of the Put Price to pay and discharge any
such liens and/or encumbrances and any related expenses, and may adjourn the
closing for such period as may be necessary for such purpose;
(iv)    all items of Company revenue and expense shall be apportioned between
the Members as of 11:59 p.m. of the day preceding the Put Closing Date in
accordance with the customs and practices usual in comparable transactions;
(v)    the Put Price shall be decreased by (A) an amount equal to (a) the
aggregate amount of all Capital Contributions made by Rouse during the period
between the date of the Put Notice and the Put Closing Date that relate to
amounts due to tenants under leases signed prior to the date of the Put Notice,
times (b) the Percentage Share of the Put; and (B) any Distributions distributed
to the holders of the Put Interest pursuant to the applicable provisions of
Article III on account of their respective Interest(s) during such period;
(vi)    all items included in Book Income or Loss From Operations (and other
items referred to in Article III of Appendix A) attributable to the Put Interest
for the taxable year of the sale shall be allocated among the Members by closing
the books of the Company as of the day preceding the Put Closing Date, or by any
other method permitted under Code Section 706 and the Regulations thereunder
that is selected by the Managing Member, provided that in any event items
attributable to any extraordinary non-recurring items of the Company shall be
allocated among the Members by closing the books of the Company with respect to
such items;
(vii)    any customary transaction expenses (including transfer and recordation
taxes or increases in the assessed value of the Property) in connection with the
transfer of the Put Interest will be Company Expenses and the Put Price shall be
reduced by the Hocker Members aggregate pro rata share of such expenses;
provided, however, that each of the Members shall bear its own professional
costs and expenses;
(viii)    Net Cash From Operations up to (but not including) the Put Closing
Date shall be distributed in accordance with the provisions of Article III; and
(ix)     the Members shall execute all amendments to fictitious name,
partnership or similar certificates necessary to effect the withdrawal of
Hocker, Talmage and Pulliam from the Company and, if applicable, the termination
of the Company, or as otherwise may be required by law.
8.9    Forced Sale.
(a)    If Hocker is a Forced Sale Eligible Initiator, Hocker shall have the
right to elect to cause the sale of the Company Assets to a bona fide
third-party purchaser by delivering notice (the “Forced Sale Notice”) to Rouse
(as the case may be) of such election, subject to the further provisions of this
Section 8.9. Following delivery of a Forced Sale Notice, the Hocker Members
shall be deemed the “Forced Sale Initiator”, and Rouse shall be deemed the
“Forced Sale Recipient”. The Forced Sale Notice shall contain an estimate made
by the Forced Sale

29
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




Initiator in its sole discretion of the all cash gross purchase price an
unaffiliated third party would pay for the Company Assets in a bona fide arm’s
length sale (“Stipulated Sale Price”).
(b)    Forced Sale Recipient shall have ten Business Days (10) following the
receipt of a Forced Sale Notice to deliver a notice (the “Property Sale Response
Notice”) to the Forced Sale Initiator in which it may elect to purchase the
Interests of the Forced Sale Initiator (the “Forced Sale Interests”) in
accordance with Section 8.10 for a sum equal to the amount that would be
distributed to the Forced Sale Initiator had the Company Assets been sold for
the Stipulated Sale Price (the “Interest Purchase Price”); provided, however,
that if the Forced Sale Recipient is a Put Defaulting Member, such Forced Sale
Recipient shall be deemed to have elected to not acquire the Forced Sale
Interests and the terms of Section 8.9 (d) shall apply; provided, further, that
if the Forced Sale Recipient is Rouse, the Forced Sale Interests shall be deemed
to include the Interests of Talmage and Pulliam.
(c)    If the Forced Sale Recipient elects to purchase the Forced Sale Interests
then the provisions of Section 8.10 shall apply.
(d)    If the Forced Sale Recipient elects not to acquire the Forced Sale
Interests, fails to timely deliver a Property Sale Response Notice, or fails to
timely deliver the Interest Sale Deposit pursuant to Section 8.10, the Managing
Member shall market the Company Assets for sale and accept on behalf of the
Company (and/or the applicable Company Subsidiary) an offer for the purchase of
the Company Assets on commercially reasonable terms meeting the following
criteria (a “Property Sale Offer”):
(i)    the Property Sale Offer shall be for the purchase by an unaffiliated
entity of all (but not less than all) of the Company Assets for cash for a gross
purchase price in an amount not less than ninety-five percent (95%) of the
Stipulated Sale Price;
(ii)    the Property Sale Offer shall provide for the closing for the purchase
of the Company Assets not sooner than fifteen (15) days nor later than
thirty (30) days after the date of delivery by a Property Sale Response Notice
(or the date that the Forced Sale Recipient was deemed to have not timely
delivered a Property Sale Response Notice, if the Forced Sale Recipient failed
to deliver a Property Sale Response Notice);
(iii)    the Property Sale Offer shall require the entire purchase price for the
Company Assets to be due and payable by wire transfer of immediately available
federal funds at the closing of the sale of the Company Assets; and
(iv)    the Property Sale Offer must cap the Company’s liability for breaches of
representations and warranties at not more than 2% of the gross sales price.
(e)    The Managing Member shall accept a Property Sale Offer for and on behalf
of the Company (and/or the applicable Subsidiary). Notwithstanding anything to
the contrary contained in this Agreement, the Managing Member shall be
authorized to execute all commercially reasonable documents on behalf of the
Company (and/or the applicable Subsidiary) as shall be required in order to
market, close and consummate the sale of the

30
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




Company Assets pursuant to the terms and provisions of an accepted Property Sale
Offer (including, without limitation, a commercially reasonable brokerage
agreement, the contract of sale and amendments and modifications thereto);
provided, however, that no such documents shall (i) provide for disproportionate
(i.e., other than based upon the applicable Percentage Share) liability on the
part of any Member, (ii) reduce the contract purchase price below ninety-five
percent (95%) of the Stipulated Sale Price or (iii) in the case of a brokerage
agreement, provide for the payment of a commission (as opposed to reimbursement
of out-of-pocket expenses) unless and until a sale is consummated and title is
transferred.
(f)    The Forced Sale Recipient and Forced Sale Initiator shall cooperate with
the Managing Member in connection with a proposed sale of the Company Assets
pursuant to the terms of this Section 8.9.
(g)    If a sale of the Company Assets is not closed in accordance with the
terms of this Section 8.9 within such thirty (30) day period, then either the
Forced Sale Initiator or the Forced Sale Recipient, by notice to the other, may
withdraw the Company Assets for sale, and, from and after the date such
withdrawal notice is given, neither party may elect to sell the Company Assets
without again delivering a Forced Sale Notice in accordance with the terms
hereof.
(h)    Notwithstanding anything to the contrary set forth herein, in the event
any rights under Section 8.5 shall be exercised prior in time to the exercise of
any rights under this Section 8.9 with respect to the Company Assets, the rights
under Section 8.5 shall supersede any other right existing pursuant to this
Section 8.9 (and the Forced Sale Initiator shall not be entitled to exercise any
right under this Section 8.9 with respect to the Company Assets until such time
as the procedures under Section 8.5 have been terminated).
8.10    Forced Sale Recipient Purchase.
(a)    A Forced Sale Recipient that elects to purchase the Forced Sale Interests
shall, simultaneously therewith, deliver to a mutually-acceptable third party
escrow agent (the “Forced Sale Escrow Agent”) an amount equal to five percent
(5%) of the Interest Purchase Price (the “Interest Sale Deposit”).
(b)    The purchase and sale of the Interest of the Forced Sale Initiator shall
be on a date (the “Forced Sale Closing Date”) designated by the Forced Sale
Recipient that is not earlier than the fifteenth (15th) day after delivery of
the Property Sale Response Notice and not later than the thirtieth (30th) day
after delivery of Forced Sale Recipient and at a place designated by the Forced
Sale Recipient in New York, New York. Time shall be of the essence with respect
to the parties’ obligation to close the purchase and sale of the Interest(s) of
the Forced Sale Initiator on the scheduled Forced Sale Closing Date. On the
Forced Sale Closing Date:
(i)    the Forced Sale Initiator shall deliver to the Forced Sale Recipient (or
a designated Affiliate) a duly executed and acknowledged instrument of
assignment transferring the Interest(s) of the Forced Sale Initiator to the
Forced Sale Recipient (or the

31
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




designated Affiliate) free and clear of all encumbrances, which instrument shall
contain surviving representations concerning due organization, authority and/or
capacity of the Forced Sale Initiator, and the absence of encumbrances on such
Interest(s) and shall contain a provision indemnifying and holding the Forced
Sale Recipient (or the designated Affiliate) harmless from any loss, liability,
cost or expense (including reasonable attorneys’ fees) that may be incurred by
reason of any breach of such representation (which indemnification shall be
given or guaranteed by a creditworthy party reasonably satisfactory to the
Forced Sale Recipient (or the designated Affiliate));
(ii)    the Forced Sale Recipient shall pay or cause to be paid the Interest
Purchase Price (minus the Interest Sale Deposit, together with any interest
accrued thereon, and as adjusted by the credits and apportionments herein set
forth) to the Forced Sale Initiator in cash in immediately available funds, or,
if the Forced Sale Recipient shall be Rouse, then, at Hocker’s option the
Interest Purchase Price may be paid by delivery to Hocker of any combination of
(y) cash and (z) common stock of Rouse Parent and/or common units of Rouse LP
such common stock and/or common units having a market value determined as of the
Forced Sale Closing Date equal to the portion of the Interest Purchase Price
that is not paid in cash, and the Forced Sale Escrow Agent shall deliver the
Interest Sale Deposit, together with any interest accrued thereon, to the Forced
Sale Initiator; provided, however, that the Interest Purchase Price shall also
be reduced by the aggregate outstanding balance of all Member Loans, including
principal, accrued interest, costs and expenses and any unreimbursed Losses;
(iii)    the Forced Sale Initiator shall discharge of record all liens and
encumbrances affecting the Interest of the Forced Sale Initiator, and if the
Forced Sale Initiator fail(s) to do so, the Forced Sale Recipient (or the
designated Affiliate) may use any portion of the Interest Purchase Price to pay
and discharge any such liens and/or encumbrances and any related expenses and
adjourn the closing for such period as may be necessary for such purpose;
(iv)    Distributions up to (but not including) the Forced Sale Closing Date
shall be distributed in accordance with the applicable provisions of Article
III;
(v)    the Interest Purchase Price shall be decreased by (A) the aggregate
amount of all Capital Contributions made by Rouse on account of its Interest
during the period between the date of the Forced Sale Notice and the Forced Sale
Closing Date that relate to either (i) amounts due to tenants under leases
signed prior to the date of the Forced Sale Notice or (ii) any capital
expenditures that have been budgeted prior to the date of the Forced Sale Notice
(it being agreed that the Hocker Members shall have no obligation to make any
such Capital Contributions after the date of the Forced Sale Notice) and (B) any
Distributions distributed to the Forced Sale Initiator pursuant to the
applicable provisions of Article III;
(vi)    all items included in Book Income or Loss From Operations (and other
items referred to in Article III of Appendix A) attributable to the Interest(s)
of the Forced Sale Initiator for the taxable year of the sale shall be allocated
between the Forced Sale Initiator and the Forced Sale Recipient by closing the
books of the Company as of the day preceding the Forced Sale Closing Date, or by
any other method permitted under Code Section 706 and the Regulations thereunder
that is selected by the Managing Member, provided that in any event

32
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




items attributable to any extraordinary non-recurring items of the Company shall
be allocated between the Forced Sale Initiator and the Forced Sale Recipient by
closing the books of the Company with respect to such items;
(vii)    all items of Company revenue and expense shall be apportioned between
the Forced Sale Initiator and the Forced Sale Recipient as of 11:59 p.m. of the
day preceding the Forced Sale Closing Date in accordance with the customs and
practices usual in comparable transactions;
(viii)    any customary transaction expenses (including transfer and recordation
taxes or increases in the assessed value of the Property) in connection with the
transfer of the Forced Sale Interests will be Company Expenses and the Interest
Purchase Price shall be reduced by the Hocker Members aggregate pro rata share
of such expenses; provided, however, that each of the Members shall bear its own
professional costs and expenses; and
(ix)    the Members shall execute, acknowledge and deliver, or will cause to be
executed, acknowledged and delivered, all such further acts, documents and
instruments as may be reasonably required in order to carry out and effectuate
fully the transactions herein contemplated in accordance with this Section 8.10.
8.11    Corresponding Elections; Companion Agreements. In addition to the
conditions and requirements set forth herein, the exercise by any Member of its
rights under any of Sections 8.3, 8.4, 8.7, 8.8 or 8.9 shall not be effective
unless the same election is made pursuant to the corresponding provisions of
each of the Companion Agreements, pursuant to the terms thereof, to the extent
such Member is a party to the Companion Agreements.
8.12    Assignees. If, pursuant to a Transfer of an Interest by operation of law
and without violation of Section 8.12 hereof (or pursuant to a Transfer that the
Company is required to recognize notwithstanding any contrary provisions of this
Agreement), a Person acquires an Interest, but is not admitted as a Substituted
Member pursuant to Section 8.12 hereof, then such Person:
(a)    Shall, except as provided in Section 8.11(b) below, have no right to
participate in the business and affairs of the Company or to exercise any rights
of a Member under this Agreement or the Act; and
(b)    shall share in distributions with respect to the transferred Interest on
the same basis as the transferring Member, provided that any damages to the
Company a result of such Transfer shall be offset against amounts that would
otherwise be distributed to such Member.
8.13    Substituted Members. Except for any Transfer made in accordance with
Section 8.2 above, no Person taking or acquiring, by whatever means, all of the
Interest of any Member shall be admitted as a substituted Member in the Company
(a “Substituted Member”) without the written consent of the Managing Member and
Hocker, which consent may be

33
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




withheld or granted in the sole and absolute discretion of Managing Member and
Hocker, respectively.
8.14    Distributions in Respect of Transferred Interests. If any Interest is
transferred during any accounting period in compliance with the provisions of
this Article VIII, then all distributions before the date of such Transfer shall
be made to the transferor, and all distributions on and after the date of such
Transfer shall be made to the transferee.
IX.    CONFIDENTIALITY
9.1    Proprietary Information. The Members agree that all information,
disclosures embodying business affairs and activities, including but not limited
to the identification of tenants, customer/tenant information, financial
information pertaining to the Company, its Subsidiaries or their respective
customers, tenants or prospects, furnished by Rouse or a Representatives (as
defined below) in connection with the formation of the Company and the
Subsidiary, the operation of the Property and all transactions related thereto
(including, without limitation, information related to any leases of the
Property and the tenants thereof), whether furnished before or after the date
hereof, and regardless of the manner in which it is furnished, is referred to in
this Agreement as “Proprietary Information.” Proprietary Information does not
include, however, information that (a) is or becomes generally available to the
public other than as a result of a breach of this Agreement, and (b) was
available to Hocker Member on a non-confidential basis prior to its disclosure
by Rouse. As used in this Agreement, the term “Representative” means, as to any
Person, such Person’s Affiliates and its and their partners, members,
shareholders, directors, officers, employees, agents, advisors (including,
without limitation. financial advisors, counsel and accountants) and controlling
persons. The provisions of this Article IX shall survive any dissolution of the
Company or the Transfer of Investor Member’s Interest in the Company or the
Transfer of any ownership interests in Investor Member, as the case may be.
9.2    Members’ Covenants. The Members covenant and agree:
(1)
that all Proprietary Information is and remains the sole and exclusive property
of the Company;

(2)
to keep all Proprietary Information confidential and not to disclose or reveal
any Proprietary Information to any Person other than those of its
Representatives, current and prospective lenders and as otherwise permitted in
this Article IX; provided, that such Representatives agree to observe the terms
of this Agreement as if they were a party to it (although Investor Member will
not be responsible for any breach of this covenant of confidentiality by any
such Representative); and

(3)
not to use the Proprietary Information for any purpose other than in connection
with its membership in the Company.


34
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




9.3    Rights. Notwithstanding the above, the Members acknowledge and agree that
so long as any Member is a subsidiary of a publicly-traded company, such Member
shall be permitted to: (a) make an initial press release with respect to this
Agreement and the transactions contemplated hereby, and (b) make any filing with
any governmental entity or issue any release as required by law or the rules of
the New York Stock Exchange, in each such case, provided that the disclosing
Member makes commercially reasonable efforts to consult with the other Member in
advance and in any event will notify the other Member as soon as practicable. In
addition, notwithstanding anything to the contrary contained in this Article IX,
the Members may disclose Proprietary Information (i) if compelled to do so by
law or a court order of a court of competent jurisdiction; (ii) in connection
with the exercise or enforcement of its rights under this Agreement and/or any
other agreement executed in connection therewith; or (iii) any Transfer
permitted hereunder or under the Portfolio Venture Agreement.
X.    AMENDMENTS TO THE AGREEMENT
This Agreement may only be amended with the prior written consent of Rouse and
Hocker.
XI.    DEFINITIONS
Unless the context otherwise requires, the following terms (and singular or
plural thereof) used in this Agreement shall have the meanings set forth below:
“2-Year Capital Plan” shall mean that certain Cosmetic Capital Plan attached
hereto as Exhibit E.
“5-Year Capital Plan” shall mean that certain Deferred Maintenance Capital Plan
attached hereto as Exhibit F.
“Acquisition Financing” means that certain loan in the amount of $67,000,000
made by Barclays Bank PLC to Property Owner and Market Place Property Owner.
“Act” shall mean the Delaware Limited Liability Company Law, chapter 18 of the
consolidated laws of the State of Delaware Section 18-101, et seq., as it may be
amended from time to time, and any successor to the Act.
“Additional Budget Expenditure” shall mean any additional required capital set
forth in any Approved Budget.
“Additional Capital Contributions” shall have the meaning set forth in
Section 2.3(a).
“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by or under common control with any other Person. Without limiting the
generality of the foregoing, for the purposes of this definition, “control” of a
Person means (i) the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person whether
through the ownership of voting securities or by contract or otherwise, and

35
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(ii) the beneficial ownership of greater than fifty percent (50%) of the
outstanding equity securities of, or other ownership interests in, such Person.
“Affiliate Agreement” means the agreements referenced in Schedule IV and any
other agreement between or among (x) the Company and/or any Subsidiary, on the
one hand, and (y) any Member or an Affiliate thereof, on the other hand.
“Agreement” shall mean this Limited Liability Company Agreement, as may be
amended from time to time by amendments duly executed and delivered pursuant to
the terms hereof.
“Agreement of Merger” means that certain Joint Agreement and Plan of Merger and
Inducement Agreement dated as of the date hereof by and among the Company, the
Predecessor Partnership, the Members and certain other parties thereto.
“Appraiser” means an independent licensed real estate broker or appraiser that
is independent and unaffiliated with the Parties who has either a national
presence in the United States or a presence in the area where the Property is
located, is a member of the Appraisal Institute with an MAI designation and has
been actively engaged in the business of real estate brokerage of similar types
of properties for a period of not less than ten (10) years immediately preceding
appointment under this Agreement.
“Approved Accountant” means Ernst & Young, Deloitte, PricewaterhouseCoopers LLP,
KPMG LLP, Berdon LLP and any other accounting firm approved by the Members.
“Approved Budget” shall have the meaning set forth in Section 6.10.
“Arbitrated Fair Market Value” shall have the meaning set forth in Section
8.7(b).
“Arbitration” shall have the meaning set forth in Section 12.3.
“Arbitrator” shall have the meaning set forth in Section 8.7(b).
“AT/AML Laws” shall have the meaning set forth in Section 1.8(c).
“Authorized Representative” shall mean a representative of a Member with the
authority to act on behalf of such Member.
“Agreement of Merger” has the meaning set forth in the Recitals.
“Bad Acts” shall have the meaning set forth in Section 6.9.
“Bankrupt” or “Bankruptcy” shall mean, with respect to any Person, such Person’s
filing or otherwise voluntarily commencing a case or proceeding or filing an
answer or other pleading in any proceeding seeking relief under any federal or
state bankruptcy, insolvency or moratorium law, or an involuntary subject of an
order for relief by any court under any such law, or being adjudicated a
“bankrupt,” “debtor” or “insolvent” under any such law, or there being

36
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




appointed under any such law a “trustee,” “receiver” or “custodian” to manage
its business or properties, or there being commenced under any such law a case
or proceeding proposing such an order for relief, adjudication or appointment
with respect to such Person or its business, which proceeding is consented to by
such Person or which is not dismissed within one hundred twenty (120) days after
being commenced.
“Binding LOI” means a validly executed and enforceable letter of intent between
Hocker and the Proposed Hocker Transferee that contains binding terms and
provisions addressing: (i) the description of all the rights and interests to
the be transferred by Hocker to Proposed Hocker Transferee, (ii) the ROFR
Offered Price, the deposit required from Proposed Hocker Transferee and whether
the transaction is subject to any seller financing, (iii) any non-customary
closing prorations or apportionments, (iv) liabilities to be assumed by Proposed
Hocker Transferee and those to be retained by Hocker, if any, (v) indemnities to
be given by each of Hocker and the Proposed Hocker Transferee, (v) all material
closing conditions, (vi) any due diligence or other contingencies, (vii) the
Offer Closing Date, (viii) the survival of any representations, warranties,
covenants, liabilities or obligations and any deductibles and/or caps on
liability and (ix) any other material terms or conditions of the proposed
transaction.
“Blocked Person” shall have the meaning set forth in Section 1.8(c).
“Book Income or Loss From Capital Events” shall mean all items of Book income
and gain and all items of Book loss and deduction from the sale or other
disposition of the Property or a Subsidiary in which gain or loss is recognized
pursuant to Section 704(b) of the Code and the regulations thereunder.     


“Book Income or Loss From Operations” shall mean Book income or loss other than
Book Income or Loss From Capital Events.


“Breaching Member” shall have the meaning set forth in Section 6.9.
“Business Day” means any Monday through Friday on which commercial banks are
authorized to do business and are not required by law or executive order to
close in New York City.
“CPI Index” shall mean the Consumer Price Index – All Urban Consumers, Northeast
Urban, Base Period 1982-1984 = 100, as published by the Bureau of Labor
Statistics, United States Department of Labor.
“Call Closing Date” shall have the meaning set forth in Section 8.7(c).
“Call Notice” shall have the meaning set forth in Section 8.7(a).
“Call Members” shall have the meaning set forth in Section 8.7(b).
“Call Price” shall have the meaning set forth in Section 8.7(b).

37
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Call Trigger Date” shall mean any date on which (i) the aggregate outstanding
balance (including, without limitation, principal, interest, costs and expenses)
of all Member Loans and (ii) the aggregate amount of any unreimbursed Losses,
whether under this Agreement or the Companion Agreements, shall exceed
$10,000,000.00 in the aggregate.
“Called Interest” shall have the meaning set forth in Section 8.7(a).
“Capital Account” shall have the meaning set forth in Appendix A attached
hereto.
“Capital Call” shall have the meaning set forth in Section 2.3.
“Capital Call Expenditure” shall mean any Capital Plan Expenditure, Emergency
Expenditure, Non-Controllable Expenditure, Additional Budget Expenditure or any
other expense otherwise provided for in Article VI.
“Capital Contribution” shall mean, collectively, the Initial Capital
Contributions and the Additional Capital Contributions.
“Capital Plans” shall mean, collectively, the 2-Year Capital Plan and 5-Year
Capital Plan.
“Capital Plan Expenditure” shall mean any additional required capital set forth
in any Capital Plan.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Any reference to the Code shall automatically include a reference to any
subsequent or successor internal revenue code or law, and any reference to a
particular Section of the Code shall automatically include reference to
corresponding provisions of subsequent or successor code or law.
“Companion Agreements” shall mean the TUP 330 LLC Agreement and the TUP 430 LLC
Agreement.
“Companion Companies” shall mean TUP 330 Company LLC and TUP 430 Parent LLC,
each a Delaware limited liability company.
“Company” shall mean TUP 130 Parent, LLC, a Delaware limited liability company.
“Company Assets” means all right, title and interest in and to all or any
portion of the directly or indirectly held assets of the Company and any
Subsidiary (prorated where applicable to reflect the Company’s percentage
interest in such Subsidiary) and any property (real, personal, tangible or
intangible) or estate acquired in exchange therefor or in connection therewith,
and including the Property and any ancillary or incidental assets arising out of
or pertaining to the ownership, operation or development of any of the
foregoing.
“Company Expenses” shall mean those operating and administrative expenses
incurred by the Company or any Subsidiary in accordance with the Approved
Budget.

38
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Competing Property” has the meaning set forth in Section 1.9(d).
“Compliance Action” shall have the meaning set forth in Section 6.3.4.
“Consulting Agreement” means that certain Property Management Consulting
Agreement dated as of the date hereof between DHA and the Management Company,
pursuant to which DHA agrees to provide certain consulting services to the
Management Company.
“Control” or “control” of a Person means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person whether through the ownership of voting securities or by contract or
otherwise.
“Corp” shall have the meaning set forth in the introductory paragraph.
“Declared Value” shall have the meaning set forth in Section 8.5(b).
“Deemed Approval Amendments” has the meaning set forth in Section 6.11.
“Distribution” has the meaning set forth in Section 3.1
“Distribution Period” has the meaning set forth in Section 3.2.
“Distribution Reduction Limit” shall have the meaning set forth in Section 6.11.
“Drag Along Election” shall have the meaning set forth in Section 8.3(b).
“Effective Date” shall have the meaning set forth in Section 1.7.
“Emergency Action” shall mean an action that, in the Managing Member’s good
faith business judgment, is reasonably necessary to (a) prevent an immediate
threat to the health, safety or welfare of any person to whom the Company or any
Subsidiary would be liable or responsible in the event of such person's injury
or death, (b) prevent immediate physical damage or loss to any portion of any
Property or any of the other property and assets of the Company or any
Subsidiary, (c) avoid the suspension of any service necessary to the continued
operation of any portion of any Property, or (d) avoid criminal or civil
liability on the part of the Company, any Subsidiary or any Member.
“Emergency Expenditures” shall mean an expenditure necessary under circumstances
that, in the good faith judgment of the Managing Member, constitutes an event or
condition requiring prompt action (a) for protection of the Property from
danger, damage or destruction, (b) for the protection of the Company’s right,
title and interest in the Property, (c) for the protection and maintenance of
the integral operation and/or the structure of the Property in order to comply
with laws, lease obligations or any other contractual obligations or (d) for the
avoidance of a significant risk of personal injury or property damage to
occupants, tenants or other persons.
“Failed Contribution” shall have the meaning set forth in Section 2.3(b).

39
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Fair Market Value” means, as of the date of determination, the fair market
value of the Company’s assets free and clear of all liens and encumbrances.
“First Refusal Offer” shall have the meaning set forth in Section 8.3(a).
“Forced Sale Closing Date” shall have the meaning set forth in Section 8.10(b).
“Forced Sale Eligible Initiator” shall mean: Hocker (i) following Rouse’s
default in its obligations to close the purchase of the Put Interest as
contemplated by Section 8.9 hereof following delivery of a Put Notice (Rouse
under this subsection (i) shall be deemed a “Put Defaulted Member”); (ii) if
Rouse has not delivered a Call Notice by the two (2) year anniversary of a
Hocker Estate Trigger Date; and (iii) following a Rouse De-list Date.
“Forced Sale Escrow Agent” shall have the meaning set forth in Section 8.10(a).
“Forced Sale Initiator” shall have the meaning set forth in Section 8.9(a).
“Forced Sale Interests” shall have the meaning set forth in Section 8.9(b).
“Forced Sale Notice” shall have the meaning set forth in Section 8.9(a).
“Forced Sale Recipient” shall have the meaning set forth in Section 8.9(a).
“Fiscal Year” shall have the meaning set forth in Section 4.2(b).
“Hocker” shall have the meaning set forth in the introductory paragraph.
“Hocker Affiliate” shall have the meaning set forth in Section 8.2(b).
“Hocker Distribution Share” shall have the meaning set forth in Section 3.1(b).
“Hocker Drag Along Transfer” shall have the meaning set forth in Section 8.3.
“Hocker Estate Trigger Date” shall mean the date of the death or incapacity of
David Hocker.
“Hocker Members” shall have the meaning set forth in the introductory paragraph.
“Hocker Unadjusted Distributions” means the distribution of Net Cash From
Operations that the Hocker Members would have received for the applicable
distribution period had there been, as applicable, (y) no Member Loans
outstanding and (z) no Deemed Approval Amendments to the Capital Plan.
“Hocker Termination Date” shall mean the date on which (i) Hocker ceases to be
willing or able to provide the services provided for in the Consulting
Agreement, or is otherwise in default thereunder, (ii) Hocker’s Percentage Share
shall equal less than twenty-five percent (25%) or (iii) any of the Hocker
Members are in monetary or material non-monetary default under any of the Joint
Venture Documents beyond any applicable notice and cure period;

40
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




provided, that if a termination under clause (i) above is disputed, then such
dispute shall be submitted to arbitration under Section 12.3 and no Hocker
Termination Date shall be deemed to have occurred unless the Arbitrator finds
that such termination was valid.
“Independent Activity/Activities” shall have the meaning set forth in
Section 1.9(a).
“Initial Capital Contributions” means the amounts set forth on Schedule I under
the heading “Initial Capital Contributions.”
“Interest” shall mean the ownership interest of a Member in the Company at any
particular time, any and all benefits to which the Member may be entitled under
this Agreement and the obligations, if any, of the Member under this Agreement.
“Interest Purchase Price” shall have the meaning set forth in Section 8.9(b).
“Interest Sale Deposit” shall have the meaning set forth in Section 8.10(a).
“Joint Venture Documents” shall mean this Agreement, the Purchase and Sale
Agreement, the Management Agreement, any Affiliate Agreement, the Companion
Agreements, and any amendments or modifications of any of the foregoing.
“Losses” shall have the meaning set forth in the Agreement of Merger.
“Major Decisions” shall have the meaning set forth in Section 6.3.1.
“Major Decision Impasse” shall have the meaning set forth in Section 6.3.3.
“Major Decision Request” shall have the meaning set forth in Section 6.3.2.
“Management Agreement” shall mean that certain Management Agreement, by and
between Property Owner, Market Place Property Owner and Outlots Property Owner
and the Management Company dated as of the date hereof, as amended or modified
from time to time as provided herein.
“Management Company” shall mean Rouse Management Company, LLC.
“Managing Member” shall mean (i) Rouse upon the execution and delivery of this
Agreement or (ii) any permitted assignee of Rouse’s Interest pursuant to Section
8.2 (a).
“Market Place Property Owner” means TUP 430 Company LLC, a Delaware limited
liability company.
“Member Loan” shall have the meaning set forth in Section 2.3(b).
“Members” shall mean Rouse, Corp, Hocker, Talmage and Pulliam, and their
respective successors and assigns or other Persons admitted as members of the
Company pursuant to this Agreement.

41
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Net Cash Flow” means all Net Cash From Operations, Net Cash From Refinancings
and Net Cash From Sales.
“Net Cash From Operations” means (x) the gross cash proceeds to the Company and
the Subsidiaries from operations, less (y) the portion thereof used to pay (or
establish reserves for) actual operating expenses and capital expenditures of
the Company and the Subsidiaries, including but not limited to real estate
taxes, insurance, management and leasing fees, landlord work, tenant inducement
costs, debt payments and all required lender reserves, ground rent, capital
improvements, replacements and contingencies, Non-Controllable Expenditures,
Emergency Expenditures and other operating expenses set forth in the Approved
Budget. Any gross cash proceeds of the Company and its Subsidiaries from
operations which were used to establish reserves shall be treated as Net Cash
From Operations if they are subsequently released.
“Net Cash From Refinancings” means the gross cash proceeds from all financings
or refinancings of one or more of the Company Assets or the Company, less the
portion thereof used to pay or establish reserves for Company Expenses, debt
payments, capital improvements, replacements, mortgage procurement costs or
other costs and expenses incurred in connection with the refinancing, including
title, survey, engineering, environmental, appraisal, brokerage expenses, lender
fees, attorneys’ and other professional fees incurred in obtaining such gross
cash proceeds and contingencies, in each case in accordance with the Approved
Budget or as otherwise determined by the Managing Member. Company Expenses shall
be paid and reserves shall be funded first from the cash sources taken into
account in computing Net Cash From Operations, and if such amounts are
insufficient to pay Company Expenses and fund reserves, cash sources taken into
account in computing Net Cash From Sales or Net Cash From Refinancings shall be
used for such purpose. Any gross cash proceeds of the Company and its
Subsidiaries from any such financing or refinancing which were used to establish
reserves shall be treated as Net Cash From Refinancings if they are subsequently
released.
“Net Cash From Sales” means the gross cash proceeds from all sales or other
dispositions (other than leases in the ordinary course of the Company’s or any
Subsidiary’s business) of the Company Assets, less the portion thereof used to
pay or establish reserves for Company Expenses, debt payments, capital
improvements, replacements, mortgage procurement costs or other costs and
expenses incurred in connection with the sale, including title, survey,
engineering, environmental, appraisal, brokerage expenses, attorneys’ and other
professional fees incurred in obtaining such gross cost proceeds and
contingencies, in each case in accordance with the Approved Budget or as
otherwise determined by the Managing Member. Company Expenses shall be paid and
reserves shall be funded first from the cash sources taken into account in
computing Net Cash From Operations, and if such amounts are insufficient to pay
Company Expenses and fund reserves, cash sources taken into account in computing
Net Cash From Sales or Net Cash From Refinancings shall be used for such
purpose. Any gross cash proceeds of the Company and its Subsidiaries from any
such sales or other dispositions which were used to establish reserves shall be
treated as Net Cash From Sales if they are subsequently released.
“Non-Contributing Member” shall have the meaning set forth in Section 2.3(b).

42
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Non-Controllable Expenditures” shall mean expenses (i) not within the control
or discretion of the Company and/or any Subsidiary, including, but not limited
to, real property taxes and assessments, insurance premiums, utility charges and
principal and interest due under any financing or (ii) any other expenses that
are, in the reasonable judgment of the Managing Member, necessary or advisable
to preserve and/or protect the value of the Interests, Company, Company Assets
or Property.
“Offer Closing Date” shall mean the proposed closing date contained in the
Binding LOI.
“Organizational Document” means with respect to any Person (i) in the case of a
corporation, such Person’s certificate of incorporation and bylaws and any
shareholder agreement, voting trust or similar arrangement applicable to any of
such Person’s authorized shares of capital stock, (ii) in the case of a limited
partnership, such Person’s certificate of limited partnership and limited
partnership agreement, and any voting trusts or other instruments or agreements
affecting the rights applicable to any of its partners, (iii) in the case of a
limited liability company, such Person’s certificate of formation, limited
liability company agreement and any voting trusts or other instruments or
agreements affecting the rights of holders of limited liability company
interests or (iv) in the case of any other legal entity, such Person’s
organizational documents and any voting trusts and other instruments or
agreements affecting the rights of holders of equity interests in such Person.
“Other Hocker Member” has the meaning set forth in Section 8.8(a).
“Other Put Interest” has the meaning set forth in Section 8.8(a).
“Outparcel Property Owner” means TUP 330 Company LLC, a Delaware limited
liability company
“Percentage Share” shall mean the relative participation attributable to a
Member’s interest in profits, losses, and distributions (which initially shall
be the amounts set forth in Schedule I under the heading “Percentage Share”) as
the same may be adjusted by the Company from time to time in accordance with
Section 2.3.
“Permitted Activities” shall have the meaning set forth in Section 1.3.
“Person” shall mean any individual, partnership, corporation, trust, estate,
association, limited liability company or other entity.
“Property” shall have the meaning set forth in Section 1.3(a).
“Property Owner” means has the meaning set forth in the Recitals.
“Property Sale Offer” shall have the meaning set forth in Section 8.9(d).
“Property Sale Response Notice” shall have the meaning set forth in Section
8.9(b).

43
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Proposed Annual Budget” shall mean the proposed annual budget for all
anticipated costs for owning, developing, operating, leasing, managing,
financing, maintaining and repairing the Property and any other Company Assets,
as well as revenue projections for rents, reimbursements for operating expenses
and parking revenues, and otherwise with respect to the Company and each
Subsidiary.
“Proposed Hocker Transferee” shall have the meaning set forth in Section 8.3(a).
“Proposed Hocker Transfer” shall have the meaning set forth in Section 8.3(a).
“Proposed FMV” shall mean the Fair Market Value of the Called Interests or Put
Interests, as applicable, as determined by an Appraiser chosen by Rouse or
Hocker, as the case may be.
“Proprietary Information” shall have the meaning set forth in Article IX.
“Pulliam” shall have the meaning set forth in the introductory paragraph.
“Purchase and Sale Agreement” shall have the meaning set forth in the Recitals.
“Put Closing Date” shall have the meaning set forth in Section 8.8(c).
“Put Defaulted Member” shall have the meaning set forth in the definition of the
term Forced Sale Eligible Initiator.
“Put Interest” shall have the meaning set forth in Section 8.8(a).
“Put Notice” shall have the meaning set forth in Section 8.8(a).
“Put Price” shall have the meaning set forth in Section 8.8(b).
“Qualified Hocker Transferee” shall mean a Person (i) with at least ten (10)
years experience in investing as a non-managing investor in at least five (5)
shopping center properties similar to the Property, (ii) having the financial
means commensurate with that of investors that typically invest in properties
such as the Property as evidenced by financial statements audited by a reputable
accounting firm, (iii) has not been, nor has any of its Affiliates been the
subject of a Bankruptcy in the last ten (10) years and (iv) is not a Prohibited
Hocker Transferee or otherwise a known competitor of Rouse Properties, Inc.


“Qualified Refinancing” shall mean a mortgage loan (or combination of a mortgage
and mezzanine loan) for the purpose of refinancing the existing financing in an
amount equal to the greater of (1) the principal balance of such existing
financing and (2) the amount resulting in a loan-to-value ratio of 67.5%, and
which (a) contains a market interest rate, (b) is assumable or prepayable on
customary terms, (c) is for a term of not more than ten (10) years and (d) is
non-recourse subject to customary non-recourse carveouts.



44
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Qualified Rouse Transferee” and “Prohibited Hocker Transferee” shall mean any
recognized shopping center asset manager organization or an organization that
acquires, leases, manages or operates shopping centers.


“REIT” shall mean a real estate investment trust under Code Section 856.


“Representative” shall have the meaning set forth in Article IX.
“Response Deadline” shall have the meaning set forth in Section 6.3.2.
“ROFR Closing Date” shall have the meaning set forth in Section 8.3(b).
“ROFR Election” shall have the meaning set forth in Section 8.3(b).
“ROFR Election Period” shall have the meaning set forth in Section 8.3(b).
“ROFR Interest” shall have the meaning set forth in Section 8.3(a).
“ROFR Offered Price” shall mean the purchase price for the ROFR Interest
contained in the Binding LOI.
“Rouse De-list Date” shall mean the date (if any) on which the market price of
Rouse Parent’s common stock is de-listed by the New York Stock Exchange.
“Rouse” shall have the meaning set forth in the introductory paragraph.
“Rouse Members” shall have the meaning set forth in the introductory paragraph.
“Rouse Parent” shall mean Rouse Properties, Inc.
“Sale Interests” shall have the meaning set forth in Section 8.5(b).
“Securities Act” shall have the meaning set forth in Section 1.8(b).
“Sell Option” shall have the meaning set forth in Section 8.5(b).
“Stipulated Sale Price” shall have the meaning set forth in Section 8.9(a).
“Subsidiary” shall mean any entity directly or indirectly owned, in whole or in
part by the Company, including, in the case of the Company, the Property Owner.
“Substituted Member” shall have the meaning set forth in Section 8.13.
“Tag-Along Member” shall have the meaning set forth in Section 8.4.
“Tag-Along Offer” shall have the meaning set forth in Section 8.4.
“Tag-Along Optionor” shall have the meaning set forth in Section 8.4.

45
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Tag-Along Purchase Price” shall mean an amount equal to the product of (i) a
fraction (x) the numerator of which is the proposed sale price for the Tag-Along
Seller’s Interest to be paid by the Tag-Along Transferee and (y) the denominator
of which is the Tag-Along Seller’s Percentage Interest, expressed as a decimal
and (ii) the Tag-Along Optionor’s Percentage Interest, expressed as a decimal.
“Tag-Along Seller” shall have the meaning set forth in Section 8.4.
“Tag-Along Terms” shall have the meaning set forth in Section 8.4.
“Tag-Along Transfer” shall have the meaning set forth in Section 8.4.
“Tag-Along Transferee” shall have the meaning set forth in Section 8.4.
“Talmage” shall have the meaning set forth in the introductory paragraph.
“Tax Protection Agreement” shall mean a Tax Protection Agreement, by and between
Rouse and Hocker, substantially in the form of Exhibit D attached hereto, as the
same may be amended, modified, restated or extended from time to time.
“TMP” or “Tax Matters Partner” shall have the meaning set forth in Section 6.7.
“Transfer” (and corresponding grammatical variations thereof) when used as a
noun, shall mean any direct or indirect sale, assignment, pledge, hypothecation,
encumbrance, transfer, exchange, gift or attempt to create or grant a security
interest. “Transfer” (and corresponding grammatical variations thereof) when
used as a verb, shall have a correlative meaning.
“Treasury Regulation” or “Treas. Reg.” shall mean the regulation (s) promulgated
pursuant to the Code by the U.S. Department of the Treasury, as amended, and any
successor regulation (s).
“Trustee” shall have the meaning set forth in Section 7.1.
“TUP 330 LLC Agreement” shall mean that certain Limited Liability Company
Agreement of TUP 330 Company, LLC, dated as of the date hereof, as the same may
be amended, modified, restated or extended from time to time.
“TUP 430 LLC Agreement” shall mean that certain Limited Liability Company
Agreement of TUP 430 Parent, LLC, dated as of the date hereof, as the same may
be amended, modified, restated or extended from time to time.
 
XII.    MISCELLANEOUS
12.1    Notices. All notices to the Company shall be sent to the Company’s
principal office by either (i) registered or certified mail, return receipt
requested; (ii) nationally recognized

46
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




overnight express courier; (iii) hand delivery, provided a written receipt
therefor is obtained; or (iv) facsimile, with the successful fax transmission
confirmed by a printed report. All notices to the Members shall be sent
addressed to each Member c/o the address set forth under each Member’s signature
below or as may be specified by a Member from time to time in a notice to the
Company. All notices shall be deemed given or served upon the earlier of
(i) receipt, (ii) one (1) Business Day following deposit with a nationally
recognized overnight express courier, or (iii) two (2) Business Days following
deposit in the United States certified or registered mail, postage prepaid,
properly addressed and return receipt requested.
12.2    Waiver. Each of the Members hereby irrevocably waives any and all
rights, duties, obligations and benefits with respect to any action for
partition of Company property or to compel any sale or appraisal thereof.
Further, all rights, duties, benefits and obligations, including inventory and
appraisal of the Company assets, provision for which is made in the laws of the
State of Delaware, or an account of the operation of any other rule or law of
any other jurisdiction to compel any sale or appraisal of Company assets, are
hereby waived and dispensed with.
12.3    Arbitration. Whenever this Agreement provides that a dispute shall be
resolved by “Arbitration”, the dispute to be resolved will be adjudicated and
resolved by binding arbitration in accordance with the then current expedited
procedures provisions of the Construction Industry Arbitration Rules of the
American Arbitration Association (“Arbitration”). No Member shall institute any
arbitration proceedings unless, at least five (5) days prior thereto, such
Member has furnished notice of intent to do so and a detailed statement as to
the basis for such proceedings. The Arbitration will be held at the regional
office of the American Arbitration Association located in New York City before a
single arbitrator chosen from a panel of persons knowledgeable in the field of
construction and development. If the parties fail to reach mutual agreement
concerning the selection of the arbitrator within five (5) days after the
proceeding is instituted, then the arbitrator shall be designated by the
American Arbitration Association. The award, order or judgment pursuant to the
Arbitration shall be final, nonappealable and binding upon the Members, and may
be entered and enforced in any court of competent jurisdiction.
12.4    Entire Agreement. This Agreement contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them respecting the within subject matter. There are no agreements,
arrangements or understandings, oral or written, between and among the parties
hereto relating to the subject matter of this Agreement which are not set forth
or expressly referred to herein or therein.
12.5    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware.
12.6    Binding Nature. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the Members and
their successors and assigns.

47
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




12.7    Invalidity. In the event that any provision of this Agreement shall be
held to be invalid, the validity of the remaining provisions of the Agreement
shall not in any way be affected thereby.
12.8    Counterparts. This Agreement and any amendment may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which shall constitute one agreement or amendment, as the case may be,
notwithstanding that all of the parties are not signatories to the original or
the same counterpart, or that signature pages from different counterparts are
combined, and the signature of any party to any counterpart may be deemed to be
a signature to and may be appended to any other counterpart.
12.9    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
12.10    Terminology. All personal pronouns used in this Agreement, whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural and vice versa. References to days shall
mean calendar days, not Business Days, unless otherwise specified; provided,
however, that if the last day to perform any act under this Agreement falls on a
day that is not a Business Day, the time for performance shall automatically be
extended to 5:00 p.m. Eastern Standard Time on the following Business Day.
{Signatures on following page}



48
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Members have duly executed this Agreement as of the date
first above written.
ROUSE


RPI TUPELO MALL, LLC,
a Delaware limited liability company
 




 
By: /s/ Susan Elman
      Name: Susan Elman
      Title: Executive Vice President
Address:


1114 Avenue of the Americas, Suite 2800
New York, New York 10036
Attention: General Counsel




With a copy to:


Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Alan S. Weil, Esq.
 
 



[signatures continued on next page]


HOCKER
 
 
 
DAVID E. HOCKER, an individual
 
 
 
    /s/ David E. Hocker


Address:


 c/o David Hocker & Associates
 1901 Frederica Street
 Owensboro, Kentucky 42301
 Attention: Scott D. Hornaday, Esq.


 
 
 
 
 
With a copy to:
 
 
 
C. Christopher Trower
 
3159 Rilman Road, N.W.
 
Atlanta, Georgia  30327


 
 


--------------------------------------------------------------------------------








[signatures continued on next page]


--------------------------------------------------------------------------------




CORP
 
 
 
 
BARNES CROSSING MALL, INC.
 






 
By:  /s/ Susan Elman 
      Name: Susan Elman
      Title: Executive Vice President
Address:


1114 Avenue of the Americas, Suite 2800
New York, New York 10036
Attention: General Counsel


 
 
 
 
 
With a copy to:
 
 
 
Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Alan S. Weil, Esq.

 
 





[signatures continued on next page]


--------------------------------------------------------------------------------




TALMAGE
 
 
 
D. TALMAGE HOCKER, an individual
 
 
 
    /s/ Talmage Hocker


Address:


 c/o The Hocker Group, LLC
 4360 Brownsboro Road, Suite 212
 Louisville, Kentucky 40207
 Attention: D. Talmage Hocker
 
 
 
 
 
With a copy to:
 
 
 
Middletown Reutlinger
 
4965 US Highway 42, Suite 2800
 
Louisville, Kentucky 40222
Attention: Christopher M. George
 
 





[signatures continued on next page]


--------------------------------------------------------------------------------




PULLIAM
 
 
 
MARK PULLIAM, an individual
 
 
 
/s/ Mark Pulliam
Address:


Mark Pulliam
907 Colonel Anderson Parkway
Louisville, Kentucky 40222


 
 
 
 
 
 




Exhibit A
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




 
 
 
 

EXHIBIT A
SUBSIDIARY


TUP 130, LLC, a Delaware limited liability company





Exhibit A
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




EXHIBIT B
PROPERTY
COMPANY ASSETS


1.
Mall at Barnes Crossing – Tupelo, Mississippi








Exhibit B
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




EXHIBIT C
Form of Proposed Annual Budget
[See attached]

Exhibit C
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




EXHIBIT D
Form of Tax Protection Agreement
[See attached]







Exhibit D
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




FORM OF TAX PROTECTION AGREEMENT
THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
[•], by and among ROUSE PROPERTIES, INC., a Delaware corporation (the “REIT”),
ROUSE PROPERTIES, LP (the “Partnership”), and each Protected Partner identified
as a signatory on Schedule 2.1(a), as amended from time to time.
WHEREAS, the Partnership directly or indirectly owns certain assets that
previously were owned by one or more Protected Partners and/or entities in which
they owned an interest;
WHEREAS, the Protected Partners own limited partnership interests in the
Partnership (“Units”) that were acquired by them as of the date hereof in
exchange for interests, directly or indirectly, in assets now owned by the
Partnership, including the Protected Properties (as hereinafter defined);
WHEREAS, if one or more of the Protected Properties (or interests therein) were
to be sold or otherwise disposed of in a taxable transaction, the Protected
Partners would be allocated gain for federal income tax purposes;
WHEREAS, the REIT, directly or indirectly controls the Partnership’s general
partner;
WHEREAS, the parties desire to enter into this Agreement regarding certain tax
matters related to Protected Properties and the tax positions of the Protected
Partners, including their agreement regarding amounts that may be payable by the
Partnership to the Protected Partners as a result of certain actions being taken
by the Partnership regarding the disposition, directly or indirectly, of
interests in the Protected Properties and certain debt obligations of the
Partnership and its subsidiaries.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties hereto hereby
agree as follows:
•

DEFINITIONS

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).
“Accounting Firm” has the meaning set forth in Section 4.2.
“Agreement” has the meaning set forth in the recitals.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986, as amended.

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




“Consent” means the prior written consent to do the act or thing for which the
consent is required or solicited, which consent may be executed by a duly
authorized officer or agent of the party granting such consent.
“Credit Agreement” has the meaning set forth in Section 9.13.
“Deficit Restoration Obligation” or “DRO” means a written obligation by the
Protected Partner to restore or repay any deficit balance in its “Capital
Account” pursuant to the Partnership Agreement.
“Excess Payment” has the meaning set forth in Section 4.4.
“Guarantee Agreement” has the meaning set forth in Section 3.2.
“Guaranteed Amount” means the aggregate amount of each Guaranteed Debt that is
guaranteed at any time by Partner Guarantors.
“Guaranteed Debt” means any loan existing, incurred (or assumed) by the
Partnership or any of its Subsidiaries that is guaranteed in whole or in part by
Partner Guarantors at any time after the Closing Date pursuant to Article 3
hereof.
“IRS” has the meaning set forth in Section 4.2.
“Minimum Liability Amount” means, for each Protected Partner, the amount set
forth on Schedule 3.1 hereto next to such Protected Partner’s name, as amended
from time to time.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
§ 1.752-1(a)(2).
“Partner Guarantor” means a Protected Partner who has guaranteed any portion of
a Guaranteed Debt. The Partner Guarantors and each Partner Guarantor’s dollar
amount share of the Guaranteed Amount with respect to the Guaranteed Debt as of
the Closing Date are set forth on Schedule 3.2 hereto, which may be amended from
time to time.
“Partnership” means Rouse Properties, LP, a Delaware limited partnership.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Rouse Properties, LP, dated as of [__], 2014, and as the same may
be further amended in accordance with the terms thereof.
“Partnership Interest Consideration” has the meaning set forth in Section 2.3.
“Protected Gain” shall mean the gain that would be allocable to and recognized
by a Protected Partner under Section 704(c) of the Code (including, without
limitation, the application of the “reverse 704(c) rules” pursuant to Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(4) and -(b)(4)(i) as a result of
revaluations of assets of the Partnership) in the event of the sale of a
Protected Property in a fully taxable transaction (after taking into account any
adjustments under

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




Section 743 of the Code, but excluding such Protected Partner’s corresponding
share of “book gain,” if any, accruing after the Closing Date). The initial
maximum amount of Protected Gain with respect to each Protected Partner shall be
determined as if the Partnership sold a Protected Property in a fully taxable
transaction on the Closing Date, for consideration equal to the Section 704(c)
Value of such Protected Property on the Closing Date, and is set forth on
Schedule 2.1(b) hereto. Gain that would be allocated to a Protected Partner upon
a sale of a Protected Property that is “book gain” attributable either (i) to
appreciation in the value of the Protected Properties following the Closing Date
or (ii) to gain resulting from reductions in the “book value” of the Protected
Property following the Closing Date would not be considered Protected Gain. (As
used in this definition, “book gain” is any gain arising or accruing after the
Closing Date that would not be required under Section 704(c) of the Code and the
applicable regulations (including the regulations referenced upon under
Section 704(b) of the Code in connection with revaluations of the assets of the
Partners) to be specially allocated to the Protected Partners as a result of
their indirect ownership of an interest in the Protected Property immediately
prior to its (direct or indirect) acquisition by the Partnership.)
“Protected Partner” means those persons set forth on Schedule 2.1(a) hereto as
“Protected Partners” and their permitted successors and assignees who acquire
Units from a Protected Partner in a transaction in which gain or loss is not
recognized in full and in which such transferee’s adjusted basis, as determined
for federal income tax purposes, is determined in whole or in part by reference
to the adjusted basis of a Protected Partner in such Units.
“Protected Property” means (i) each of the properties identified as a Protected
Property on Schedule 2.1(b) hereto; (ii) a direct or indirect interest owned by
the Partnership in any Subsidiary that owns an interest in a Protected Property,
if the disposition of such interest would result in the recognition of Protected
Gain with respect to a Protected Partner; and (iii) any other property that the
Partnership directly or indirectly acquires that is in whole or in part a
“substituted basis property” as defined in Section 7701(a)(42) of the Code with
respect to a Protected Property or interest therein. For the avoidance of doubt,
if any Protected Property is transferred to another entity in a transaction in
which gain or loss is not recognized in full, and if the acquiring entity’s
disposition of such Protected Property would cause the Protected Partners to
recognize gain or loss as a result thereof, such Protected Property (including
any interest in such entity acquired directly or indirectly by the Partnership
in connection therewith) shall still be subject to this Agreement.
“Qualified Guarantee” has the meaning set forth in Section 3.2.
“Qualified Guarantee Indebtedness” has the meaning set forth in Section 3.2.
“REIT” means Rouse Properties, Inc., a Delaware corporation.
“Section 704(c) Value” means the fair market value of each Protected Property as
of the Closing Date, as agreed to by the Partnership [and David E. Hocker] on
behalf of the Protected Partners and as set forth next to each Protected
Property on Schedule 2.1(b) hereto, as applicable. The Partnership shall
initially carry each Protected Property on its books as of the Closing Date

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




at a value equal to the Section 704(c) Value of such Protected Property
determined as set forth above.
“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest.
“Successor Partnership” has the meaning set forth in Section 2.2.
“Tax Protection Period” means the period commencing on the Closing Date (or, if
later, August [__], 2017) and ending at 12:01 AM on August [__], 2024.
“Tax Claim” has the meaning set forth in Section 7.1
“Tax Proceeding” has the meaning set forth in Section 7.1.
“Units” means [___] units of limited partnership interest of the Partnership, as
described in the Partnership Agreement.
•

DISPOSITIONS OF
PROTECTED PROPERTIES

Disposition of Protected Properties. The REIT and the Partnership agree for the
benefit of each Protected Partner, for the term of the Tax Protection Period,
that in the event that the Partnership, directly or indirectly sells, exchanges,
transfers, or otherwise disposes of a Protected Property or any interest therein
(without regard to whether such disposition is voluntary or involuntary) in a
transaction that would cause a Protected Partner to recognize any Protected
Gain, the provisions of Article 4 shall apply and the Partnership shall make the
payments to the Protected Partners provided for in Article 4.
Without limiting the foregoing, the term “sale, exchange, transfer or
disposition” by the Partnership shall be deemed to include, and the rights of
the Protected Partners with respect thereto under Article 4 shall extend to:
any direct or indirect disposition by a Subsidiary of any Protected Property or
any interest therein;
any direct or indirect disposition by the Partnership of any Protected Property
(or any direct or indirect interest therein) that is subject to
Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder
(determined taking into account the application of the “reverse 704(c) rules”
pursuant to Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(4) and -(b)(4)(i)
as a result of revaluations of assets of the Partnership);
any distribution by the Partnership to a Protected Partner that is subject to
Section 737 of the Code and the Treasury Regulations thereunder; and
any merger or consolidation of the Partnership or a Subsidiary with or into
another entity unless all of the conditions set forth in Section 2.3 below are
met.

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or a Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.
Exceptions Where No Gain Recognized. Notwithstanding the restriction set forth
in Section 2.1, the Partnership or a Subsidiary may dispose of any Protected
Property (or any interest therein), and Article 4 shall not apply with respect
thereto, if and to the extent that such disposition qualifies as a like-kind
exchange under Section 1031 of the Code, or an involuntary conversion under
Section 1033 of the Code, or other transaction (including, but not limited to, a
contribution of property to any entity that qualifies for the non-recognition of
gain under Section 721 or Section 351 of the Code, or a merger or consolidation
of the Partnership with or into another entity that qualifies as a “partnership”
for federal income tax purposes (a “Successor Partnership”)) that, as to each of
the foregoing, does not result (in the year of such disposition) in the
recognition of any taxable income or gain to any Protected Partner with respect
to any of the Units; provided, however, that:
in the case of a Section 1031 like-kind exchange, if such exchange is with a
“related party” within the meaning of Section 1031(f)(3) of the Code, any direct
or indirect disposition by such related party of the Protected Property or any
other transaction prior to the expiration of the two (2) year period following
such exchange that would cause Section 1031(f)(1) to apply with respect to such
Protected Property (including by reason of the application of
Section 1031(f)(4)) shall be considered subject to Section 2.1 and Article 4;
and
in the event that at the time of the exchange or other disposition the Protected
Property is secured, directly or indirectly, by indebtedness that is guaranteed
by a Protected Partner (or for which a Protected Partner otherwise has personal
liability) and that is not then in default and the transferee is not a
Subsidiary of the Partnership that both is more than 50% owned, directly or
indirectly by the Partnership and is and will continue to be under the legal
control of the Partnership (which shall include a partnership or limited
liability company in which the Partnership or a wholly owned subsidiary of the
Partnership is the sole managing general partner or sole managing member, as
applicable), (a) either (I) such indebtedness shall be repaid in full or
(II) the Partnership shall obtain from the lenders with respect to such
indebtedness a full and complete release of liability for each of the Protected
Partners that has guaranteed, or otherwise has liability for, such indebtedness,
and (b) if such indebtedness is a Guaranteed Debt and the Tax Protection Period
shall not have expired, the Partnership shall comply with its covenants set
forth in Article 3 below with respect to such Guaranteed Debt and the Partner
Guarantors that are considered to have liability for such Guaranteed Debt
(determined under Section 3.4 treating such events as a repayment of the
Guaranteed Debt).
Merger Transactions. Any merger or consolidation of the Partnership or any
Subsidiary, whether or not the Partnership or Subsidiary is the surviving entity
in such merger or consolidation, that results in a Protected Partner recognizing
part or all of the Protected Gain shall be deemed to be a disposition of the
Protected Properties for purposes of Section 2.1, and Article 4 shall fully
apply, except as expressly provided in this Section 2.3.

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




In the event of a merger or consolidation of the Partnership (or any Subsidiary)
and a Successor Partnership that does not result in Protected Partners being
required to recognize all of the Protected Gain, the Successor Partnership must
have agreed in writing for the benefit of the Protected Partners that all of the
restrictions contained in this Agreement shall continue to apply, including but
not limited to, those with respect to each Protected Property, in order for such
merger or consolidation not to be reconsidered to have resulted in the
recognition by the Protected Partners of all of their Protected Gain as a result
thereof.
This Section 2.3, Section 2.1 and Article 4 shall not apply to a voluntary,
actual disposition by a Protected Partner of Units in connection with a merger
or consolidation to which the Partnership or the REIT is a party and in
connection with which all of the following requirements are satisfied:
the Protected Partner is offered either:
cash or property treated as “money” pursuant to Section 731 of the Code (“Cash
Consideration”) or
partnership interests in a partnership that would be treated as the continuing
partnership under the principles of Section 708 of the Code and the receipt of
such partnership interests would not result in the recognition of gain for
federal income tax purposes and which partnership interests have a fair value,
per Unit, equal to the greater of (i) the value that the Protected Partner would
have received on the date of such merger or consolidation had such Protected
Partner chosen to exercise its redemption rights under Section 8.6 of the
Partnership Agreement immediately prior to such date or (ii) the amount per
share (adjusted to take into account all adjustments that would result in an
adjustment to the “Conversion Factor” under the Partnership Agreement) to be
paid to the shareholders of the REIT in connection with such merger or
consolidation (“Partnership Interest Consideration”);
the Protected Partner has the ability to elect to receive solely Partnership
Interest Consideration in exchange for his Units and the continuing partnership
has agreed in writing to assume the obligations of the Partnership under this
Agreement;
no Protected Gain is recognized by the Partnership as a result of any partner of
the Partnership receiving Cash Consideration;
any Successor Partnership in such merger or consolidation shall have complied
with the preceding paragraph of this Section 2.3; and
the Protected Partner elects to receive Cash Consideration.
In the event of a voluntary, actual disposition by a Protected Partner of Units
in connection with a merger, consolidation or other transaction involving the
Partnership that does not comply with the conditions in the prior paragraph,
then Section 2.1 and Article 4 shall be considered to apply to such disposition.

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




In addition, if (1) there is a merger, consolidation or other transaction
involving the REIT that results in the shares of the REIT (or any successor to
the REIT) not being considered to be traded on the New York Stock Exchange, and
(2) there is an actual disposition by a Protected Partner of Units in connection
with or immediately prior to such a merger, consolidation or other transaction
(including through exercise of the “Redemption Right” provided for in the
Partnership Agreement), then Section 2.1 and Article 4 shall be considered to
apply to such disposition unless, immediately following such merger,
consolidation or other transaction involving the REIT, the Units (or any
partnership interests received in exchange therefor) held by the Protected
Partner would be considered to have a fair value, per Unit (determined including
rights to liquidity comparable to those provided under Section 8.6 of the
Partnership Agreement), equal to the amount per share (adjusted to take into
account all adjustments that would result in an adjustment to the “Conversion
Factor” under the Partnership Agreement) to be paid to the shareholders of the
REIT in connection with such merger or consolidation.
•

ALLOCATION OF LIABILITIES; GUARANTEE OPPORTUNITY AND DEFICIT RESTORATION
OBLIGATIONS

Minimum Liability Allocation. During the Tax Protection Period, the Partnership
will offer to each Protected Partner, at the Protected Partner’s option, the
opportunity either (i) to enter into Qualified Guarantees of Qualified Guarantee
Indebtedness or (ii) to enter into a Deficit Restoration Obligation, in such
amount or amounts so as to cause the amount of partnership liabilities allocated
to such Protected Partner for purposes of Section 752 of the Code to be not less
than such Protected Partner’s Minimum Liability Amount and to cause the amount
of partnership liabilities with respect to which such Protected Partner will be
considered to be “at risk” for purposes of Section 465 of the Code to be not
less than such Protected Partner’s Minimum Liability Amount, as provided in this
Article 3. In order to minimize the need for Protected Partners to enter into
Qualified Guarantees or Deficit Restoration Obligations, to the extent and for
so long as is permissible, the Partnership will use the optional method under
Treasury Regulations Section 1.752-3(a)(3) to allocate Nonrecourse Liabilities
considered secured by a Protected Property to the Protected Partners to the
extent that the “built-in gain” with respect to those properties exceeds the
amount of the Nonrecourse Liabilities considered secured by such Protected
Property allocated to the Protected Partners under Treasury Regulations
Section 1.752-3(a)(2).
Qualified Guarantee Indebtedness and Qualified Guarantee; Treatment of Qualified
Guarantee Indebtedness as Guaranteed Debt. In order for an offer by the
Partnership of an opportunity to guarantee indebtedness to satisfy the
requirements of this Article 3, (1) the indebtedness to be guaranteed must
satisfy all of the conditions set forth in this Section 3.2 (indebtedness
satisfying all such conditions is referred to as “Qualified Guarantee
Indebtedness”); (2) the guarantee by the Partner Guarantors must be pursuant to
a guarantee agreement in form and substance agreeable to the Partnership, the
REIT and David E. Hocker (the “Guarantee Agreement”) that satisfies the
conditions set forth in Sections 3.2(i) and (iii) (a “Qualified Guarantee”);
(3) the amount of debt required to be guaranteed by the Partner Guarantor must
not exceed the portion of the Guaranteed Amount for which a replacement
guarantee is being offered; and (4) the debt

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




to be guaranteed must be considered indebtedness of the Partnership for purposes
of determining the adjusted tax basis of the interests of partners in the
Partnership in their partnership interests. If, and to the extent that, a
Partner Guarantor elects to guarantee Qualified Guarantee Indebtedness pursuant
to an offer made in accordance with this Article 3, such indebtedness thereafter
shall be considered a Guaranteed Debt and shall be subject to all of this
Article 3. The conditions that must be satisfied at all times with respect to
any additional or replacement Guaranteed Debt offered pursuant to this Article 3
hereof and the guarantees with respect thereto are as follows:
the maximum aggregate liability of each Partner Guarantor for all Guaranteed
Debt shall be limited to the amount actually guaranteed by such Partner
Guarantor;
the fair market value of the collateral against which the lender has recourse
pursuant to the terms and conditions of the Guaranteed Debt, determined as of
the time the guarantee is entered into by the Partner Guarantor (an independent
appraisal relied upon by the lender in making the loan shall be conclusive
evidence of such fair market value when the guarantee is being entered into in
connection with the closing of such loan), shall not be less than 150% of the
sum of (x) the aggregate of the Guaranteed Debt, plus (y) the dollar amount of
any other indebtedness that is senior to or pari passu with the Guaranteed Debt
and as to which the lender thereunder has recourse against property that is
collateral of the Guaranteed Debt;
(A) the executed guarantee must be delivered to the lender; and (B) the
execution of the guarantee by the Partner Guarantors must be acknowledged by the
lender; and (C) the guarantee otherwise must be enforceable under the laws of
the state governing the loan and in which the property securing the loan is
located or in which the lender has a significant place of business (with any
bona fide branch or office of the lender through which the loan is made,
negotiated, or administered being deemed a “significant place of business” for
the purposes hereof);
as to each Partner Guarantor that is executing a guarantee pursuant to this
Agreement, there must be no other Person that would be considered to “bear the
economic risk of loss,” within the meaning of Treasury Regulation § 1.752-2, or
would be considered to be “at risk” for purposes of Section 465(b) with respect
to that portion of such debt for which such Partner Guarantor is being made
liable for purposes of satisfying the Partnership’s obligations to such Partner
Guarantor under this Article 3; and
the obligor with respect to the Guaranteed Debt is the Partnership or an entity
(A) which is and will continue to be under the legal control of the Partnership
(which shall include a partnership or limited liability company in which the
Partnership or a wholly-owned subsidiary of the Partnership is the sole managing
general partner or sole managing member, as applicable), and (B) in which the
equity interest of the Partnership in both capital and profits is not less than
50%.
  
Covenant With Respect to Guaranteed Debt Collateral. The Partnership covenants
with the Partner Guarantors with respect to the Guaranteed Debt that (A) it will
comply with the

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




requirements set forth in Section 2.2(b) upon any disposition of any collateral
for a Guaranteed Debt, whether during or following the Tax Protection Period,
and (B) it will not at any time, whether during or following the Tax Protection
Period, pledge the collateral with respect to a Guaranteed Debt to secure any
other indebtedness (unless such other indebtedness is, by its terms, subordinate
in all respects to the Guaranteed Debt for which such collateral is security) or
otherwise voluntarily dispose of or reduce the amount of such collateral unless
either (i) after giving effect thereto the conditions in Section 3.2 would
continue to be satisfied with respect to the Guaranteed Debt and the Guaranteed
Debt otherwise would continue to be Qualified Guarantee Indebtedness, or
(ii) the Partnership (A) obtains from the lender with respect to the original
Guaranteed Debt a full and complete release of any Partner Guarantor unless the
Partner Guarantor expressly requests that it not be released, and (B) if the Tax
Protection Period has not expired, offers to each Partner Guarantor with respect
to such original Guaranteed Debt, not less than 30 days prior to such pledge or
disposition, the opportunity, at the option of the Protected Partner, either
(1) to enter into a Qualified Guarantee of other Partnership indebtedness that
constitutes Qualified Guarantee Indebtedness (with such replacement indebtedness
thereafter being considered a Guaranteed Debt and subject to this Article 3) in
an amount equal to the amount of such original Guaranteed Debt that was
guaranteed by such Partner Guarantor or (2) to enter into a DRO in the amount of
the original Guaranteed Debt that was guaranteed by such Partner Guarantor.
Repayment or Refinancing of Guaranteed Debt. The Partnership shall not, at any
time during the Tax Protection Period applicable to a Partner Guarantor, repay
or refinance all or any portion of any Guaranteed Debt unless (i) after taking
into account such repayment, each Partner Guarantor would be entitled to include
in its basis for its Units an amount of Guaranteed Debt equal to its Minimum
Liability Amount, or (ii) alternatively, the Partnership, not less than 30 days
prior to such repayment or refinancing, offers to the applicable Partner
Guarantors the opportunity, at the option of the Protected Partner, either
(A) to enter into a Qualified Guarantee with respect to other Qualified
Guarantee Indebtedness or (B) to enter into a DRO, in either case in an amount
sufficient so that, taking into account such guarantees of such other Qualified
Guarantee Indebtedness or DRO, as applicable, each Partner Guarantor who
guarantees such other Qualified Guarantee Indebtedness or enters into a DRO in
the amount specified by the Partnership would be entitled to include in its
adjusted tax basis for its Units debt equal to the Minimum Liability Amount for
such Partner Guarantor.
Limitation on Additional Guarantees With Respect to Debt Secured by Collateral
for Guaranteed Debt. The Partnership shall not offer the opportunity or make
available to any person or entity other than a Protected Partner a guarantee of
any Guaranteed Debt or other debt that is secured, directly or indirectly, by
any collateral for Guaranteed Debt unless (i) any such other debt by its terms
is subordinate in all respects to the Guaranteed Debt, and (ii) such other
guarantees do not have the effect of reducing the amount of the Guaranteed Debt
that is includible by any Partner Guarantor in its adjusted tax basis for its
Units pursuant to Treasury Regulation § 1.752-2.
Process. Whenever the Partnership is required under this Article 3 to offer to
one or more of the Partner Guarantors an opportunity, at the option of the
Partner Guarantor, either to guarantee Qualified Guarantee Indebtedness or enter
into a DRO, the Partnership shall be considered to

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




have satisfied its obligation under this Article 3 if the other conditions in
this Article 3 are satisfied and, not less than thirty (30) days prior to the
date that such guarantee would be required to be executed in order to satisfy
this Article 3, the Partnership sends by first class mail, return receipt
requested, to the last known address of each such Partner Guarantor (as
reflected in the records of the Partnership) (i) the Guarantee Agreement or a
consent to DRO form, as applicable, to be executed and (ii) a brief letter
setting forth (v) the relevant circumstances (including, as applicable, that the
offer is being made pursuant to this Article 3, the circumstances giving rise to
the offer, a brief summary of the terms of the Qualified Guarantee Indebtedness
to be guaranteed (or, in the case of a DRO, the terms of the Partnership
recourse debt), (w) a brief description of the collateral for the Qualified
Guarantee Indebtedness, (x) a statement of the amount to be guaranteed (or the
amount of the DRO), (y) the address to which the executed Guarantee Agreement
(or consent to DRO form) must be sent and the date by which it must be received,
and (z) a statement to the effect that, if the Protected Partner fails to
execute and return such Guarantee Agreement (or consent to DRO form) within the
time period specified, the Partner Guarantor thereafter would lose its rights
under this Article 3 with respect to the amount of debt that the Partnership is
required to offer to be guaranteed (or that would be subject to the DRO), and
depending upon the Partner Guarantor’s circumstances and other circumstances
related to the Partnership, the Partner Guarantor could be required to recognize
taxable gain as a result thereof, either currently or prior to the expiration of
the Tax Protection Period, that otherwise would have been deferred. If a notice
is properly sent in accordance with this Section 3.6, the Partnership shall have
no responsibility as a result of the failure of a Partner Guarantor either to
receive such notice or to respond thereto within the specified time period.
Presumption as to Guarantee Agreement. A Guarantee Agreement that is
(A) properly executed by the Partner Guarantor and the lender and (B) delivered
to the lender shall be conclusively presumed to have caused the Guaranteed Debt
to be considered allocable to the Guarantor Partner who enters into such
Guarantee Agreement pursuant to Treasury Regulation § 1.752-2 and Section 465 of
the Code so long as all of the following conditions are met with respect such
Guaranteed Debt:
there are no other guarantees in effect with respect to such Guaranteed Debt
(other than the guarantees contemporaneously being entered into by the Partner
Guarantors pursuant to this Article 3 or that are otherwise permitted pursuant
to Section 3.2);
the collateral securing such Guaranteed Debt is not, and shall not thereafter
become, collateral for any other indebtedness that is senior to or pari passu
with such Guaranteed Debt;
the lender with respect to such Guaranteed Debt is not the Partnership, any
Subsidiary or other entity in which the Partnership owns a direct or indirect
interest, the REIT, any other partner in the Partnership, or any person related
to any partner in the Partnership as determined for purposes of Treasury
Regulation § 1.752-2 or any person that would be considered a “related party” as
determined for purposes of Section 465 of the Code; and
none of the REIT, nor any other partner in the Partnership, nor any person
related to any partner in the Partnership as determined for purposes of Treasury
Regulation § 1.752-2 shall have provided, or shall thereafter provide,
collateral for, or otherwise shall have entered into, or

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




shall thereafter enter into, a relationship that would cause such person or
entity to be considered to bear the risk of loss with respect to such Guaranteed
Debt, as determined for purposes of Treasury Regulation § 1.752-2 or that would
cause such entity to be considered “at risk” with respect to such Guaranteed
Debt, as determined for purposes of Section 465 of the Code.
Notwithstanding the foregoing, if, due to a change in tax law or regulation
(including administrative interpretations thereof) after the date hereof, either
the Partnership determines or a Protected Partner is advised by counsel, that
there is a material risk that such Protected Partner may no longer continue to
be allocated such Protected Partner’s Guaranteed Amount of a Guaranteed Debt,
such Protected Partner may request a modification of such Guarantee Agreement
and the Partnership will use its commercially reasonable efforts to work with
the lender with respect to such Guaranteed Debt to have the Guarantee Agreement
amended in a manner that will permit such Protected Partner to be allocated such
Protected Partner’s Guaranteed Amount with respect to the Guaranteed Debt, or
such Protected Partner, at its option shall be offered the opportunity to enter
into a DRO, in an amount equal to such Guaranteed Amount so that the amount of
Partnership liabilities allocated to such Protected Partner shall not decrease
as a result of the change in law. For the avoidance of doubt, each Protected
Partner hereby acknowledges and agrees that the Partnership shall not be treated
as violating this Article 3 to the extent that, after such a change of tax law
or regulation (including administrative interpretations thereof), the allocation
of Partnership indebtedness for tax purposes to the Protected Partner may not be
achieved due to the unwillingness of such Protected Partner either to provide a
guarantee or similar instrument that complies with the new rules or
interpretations (where both such guarantee or similar instrument and the
indebtedness being guaranteed is otherwise consistent to the maximum extent
permitted by such new rules or interpretations with the provisions of this
Article 3) or to enter into a DRO pursuant to Section 3.8; provided, however,
that the Partnership’s obligations as set forth in the last sentence of
Section 3.1 shall continue to apply. Any cost and expenses incurred as a result
of such a change in tax law or regulation (including administrative
interpretations thereof) shall be borne equally by the Partnership on the one
hand and the relevant Protected Partner on the other hand.
Deficit Restoration Obligation. In the event a Protected Partner has elected to
enter into a DRO, the Partnership will maintain an amount of indebtedness of the
Partnership that would be considered “recourse” indebtedness (determined for
purposes of Section 752 of the Code and taking into account all of the facts and
circumstances related to the indebtedness, the Partnership and the General
Partner) equal to or greater than the sum of the total amount of the DRO of all
Protected Partners (plus, the total amount of the DRO, if any, of other partners
in the Partnership). Except as required by a change in law or regulation (or
administrative interpretations thereof), the deficit restoration obligation
evidenced thereby shall be presumed to cause the Protected Partner to be
allocated an amount of liabilities equal to the amount of the DRO of such
Protected Partner for purposes of Sections 465 and 752 of the Code, provided
that (1) the Partnership maintains an amount of debt that is considered
“recourse” indebtedness (determined for purposes of Section 752 of the Code and
taking into account all of the facts and circumstances related to the
indebtedness, the Partnership and the General Partner) equal to the aggregate
amounts of the DRO of all partners of the Partnership and (2) all other terms
and conditions of the Partnership Agreement with respect to such deficit
restoration obligation are

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




met. For the avoidance of doubt, the purpose of this Section 3.8 is not to
require the Partnership to incur or increase the amount of “recourse”
indebtedness, if any, to which the Protected Properties are subject, provided,
however, that the Partnership maintains at the same time sufficient other
“recourse” indebtedness to cover the aggregate amounts of the DRO of all
partners of the Partnership.
Additional Guarantee and DRO Opportunities. Without limiting any of the other
obligations of the Partnership under this Agreement, from and after the
expiration of the Tax Protection Period, the Partnership shall, upon a request
from a Protected Partner, use commercially reasonable efforts to permit such
Protected Partner to enter into an agreement with the Partnership to bear the
economic risk of loss as to a portion of the Partnership’s recourse indebtedness
by undertaking an obligation to restore a portion of its negative capital
account balance upon liquidation of such Protected Partner’s interest in the
Partnership and/or to bear financial liability under a Guarantee Agreement for
indebtedness that would be considered Qualifying Guarantee Indebtedness under
Section 3.2 hereof, if such Protected Partner shall provide information from its
professional tax advisor satisfactory to the Partnership showing that, in the
absence of such agreement, such Protected Partner likely would not be allocated
from the Partnership sufficient indebtedness under Section 752 of the Code and
the at-risk provisions under Section 465 of the Code to avoid the recognition of
gain (other than gain required to be recognized by reason of actual cash
distributions from the Partnership). The Partnership and its professional tax
advisors shall cooperate in good faith with such Protected Partner and its
professional tax advisors to provide such information regarding the allocation
of the Partnership liabilities and the nature of such liabilities as is
reasonably necessary in order to determine the Protected Partner’s adjusted tax
basis in its Units and at-risk amount. If the Partnership permits a Protected
Partner to enter into an agreement under this Section 3.9, the Partnership shall
be under no further obligation with respect thereto, and the Partnership shall
not be required to indemnify such Protected Partner for any damage incurred, in
connection with or as a result of such agreement or the indebtedness, including
without limitation a refinancing or prepayment thereof or taking any of the
other actions required by Article 3 hereof with respect to Qualified
Indebtedness. This Section 3.9 shall not obligate the Partnership to incur
additional indebtedness.
•

REMEDIES

Remedies. In the event that the Partnership engages in a transaction described
in Section 2.1, 2.3 or 2.4 or the Partnership breaches its obligations set forth
in Article 2 or Article 3 with respect to a Protected Partner, the Protected
Partner’s sole right shall be to receive from the Partnership, and the
Partnership shall pay, without duplication, to such Protected Partner as
damages, an amount equal to:
in the case of a violation of Article 3, the aggregate federal, state and local
income taxes (including any applicable federal unearned income Medicare
contribution under Section 1411 of the Code) incurred by the Protected Partner
as a result of the income or gain allocated to, or otherwise recognized by, such
Protected Partner by reason of such breach;

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




in the case of a transaction described in Section 2.1, 2.3 or 2.4 or a violation
of Article 2, the aggregate federal state, and local income taxes (including any
applicable federal unearned income Medicare contribution under Section 1411 of
the Code) incurred with respect the Protected Gain incurred with respect to the
Protected Property that is allocable to such Protected Partner under the
Partnership Agreement;
plus in the case of either (a) or (b), an additional amount equal to the
aggregate federal, state, and local income taxes (including any applicable
federal unearned income Medicare contribution under Section 1411 of the Code)
payable by the Protected Partner as a result of the receipt of any payment
required under this Section 4.1 (including any tax liability incurred as a
result of such Protected Partner’s receipt of such indemnity payment).
For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner, (i) any deduction for state income
taxes payable as a result thereof actually allowed in computing federal income
taxes shall be taken into account, and (ii) a Protected Partner’s tax liability
shall be computed using the highest federal, state and local marginal income tax
rates that would be applicable to such Protected Partner’s taxable income
(taking into account the character and type of such income or gain) for the year
with respect to which the taxes must be paid, without regard to any deductions,
losses or credits that may be available to such Protected Partner that would
reduce or offset its actual taxable income or actual tax liability if such
deductions, losses or credits could be utilized by the Protected Partner to
offset other income, gain or taxes of the Protected Partner, either in the
current year, in earlier years, or in later years.
Process for Determining Payments Required Under this Article 4. If the
Partnership or a Subsidiary engages in a transaction described in Sections 2.1,
2.3 or 2.4 or breached or violated any of the covenants set forth in Article 2
or Article 3 (or a Protected Partner asserts that the Partnership or a
Subsidiary engaged in a transaction described in Sections 2.1, 2.3 or 2.4 or
breached or violated any of the covenants set forth in Article 2 or Article 3),
the Partnership and the Protected Partner agree to negotiate in good faith to
resolve any disagreements regarding any such transaction, breach or violation
and the amount of payments or damages, if any, payable to such Protected Partner
under Section 4.1 (and to the extent applicable, Sections 4.4 and/or 4.5). If
any such disagreement cannot be resolved by the Partnership and such Protected
Partner within, as applicable, sixty (60) days after the receipt of notice from
the Partnership of such transaction or breach pursuant to Section 4.3 and the
amount of income to be recognized by reason thereof, (ii) 60 days after the
receipt of a notice from the Protected Partner that the Partnership or a
Subsidiary engaged in a transaction described in Sections 2.1, 2.3 or 2.4 or
breached its obligations under this Agreement, which notice shall set forth the
amount of income asserted to be recognized by the Protected Partner and the
payment required to be made to such Protected Partner under Section 4.1 as a
result of the transaction or breach, (iii) 10 days following the date that the
Partnership notifies the Protected Partner of its intention to settle,
compromise and/or concede any Tax Claim or Proceeding pursuant to Section 7.2,
or (iv) 10 days following any final determination of any Tax Claim or
Proceeding, the Partnership and the Protected Partner shall jointly retain a
nationally recognized independent “Big Four” public accounting firm (an
“Accounting Firm”) to act as an arbitrator to resolve as expeditiously

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




as possible all points of any such disagreement (including, without limitation,
whether a transaction described in Sections 2.1, 2.3 or 2.4 has occurred or a
breach of any of the covenants set forth Article 2 or Article 3 has occurred
and, if so, the amount of payment or damages to which the Protected Partner is
entitled as a result thereof, determined as set forth in Section 4.1 (and to the
extent applicable, Section 4.4). All determinations made by the Accounting Firm
with respect to any transaction described in Sections 2.1, 2.3 or 2.4 or the
resolution of any breach or violation of any of the covenants set forth in
Article 2 or Article 3 and the amount of payments or damages payable to the
Protected Partner under Section 4.1 (and to the extent applicable, Section 4.4)
shall be final, conclusive and binding on the Partnership and the Protected
Partner. The fees and expenses of any Accounting Firm incurred in connection
with any such determination shall be shared equally by the Partnership and the
Protected Partner, provided that if the amount determined by the Accounting Firm
to be owed by the Partnership to the Protected Partner is more than five percent
(5%) higher than the amount proposed by the Partnership to be owed to such
Protected Partner prior to the submission of the matter to the Accounting Firm,
then all of the fees and expenses of any Accounting Firm incurred in connection
with any such determination shall be paid by the Partnership and if the amount
determined by the Accounting Firm to be owed by the Partnership to the Protected
Partner is less than 95% of the amount than the amount proposed by the
Partnership to be owed to such Protected Partner prior to the submission of the
matter to the Accounting Firm, then all of the fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be paid
by the Protected Partner.
In the case of any Tax Claim or Tax Proceeding that is resolved pursuant to a
final determination or that is settled, compromised and/or conceded pursuant to
Section 7.2, the amount of taxes due to the Internal Revenue Service (the “IRS”)
or any other taxing authority shall, to the extent that such taxes relate to
matters covered in this Agreement, be presumed to be an amount payable pursuant
to this Agreement, and the amount payable pursuant to this Agreement shall be
increased by any interest and penalties required to be paid by the Protected
Partner with respect to such taxes (other than interest and penalties resulting
from a failure of the Protected Partner to timely and properly file any tax
return or to timely pay any tax, unless such failure resulted solely from the
Protected Partner reporting and paying its taxes in a manner consistent with the
Partnership) so that the amount of the payment under Section 4.1 shall not be
less than the amount required to be paid to the IRS or any other taxing
authority with respect to matters covered in this Agreement.
Required Notices; Time for Payment. In the event that there has been a
transaction described in Sections 2.1, 2.3 or 2.4 or a breach of Article 2 or
Article 3, the Partnership shall provide to the Protected Partner notice of the
transaction or event giving rise to such breach not later than at such time as
the Partnership provides to the Protected Partners the Schedule K-1’s to the
Partnership’s federal income tax return as required in accordance with
Section 7.4 below. All payments required under this Article 4 to any Protected
Partner shall be made to such Protected Partner on or before April 15 of the
year following the year in which the gain recognition event giving rise to such
payment took place; provided that, if the Protected Partner is required to make
estimated tax payments that would include such gain, the Partnership shall make
a payment to the Protected Partner on or before the due date for such estimated
tax payment and such payment

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




from the partnership shall be in an amount that corresponds to the amount of the
estimated tax being paid by such Protected Partner at such time. In the event of
a payment required after the date required pursuant to this Section 4.3,
interest shall accrue on the aggregate amount required to be paid from such date
to the date of actual payment at a rate equal to the “prime rate” of interest,
as published in the Wall Street Journal (or if no longer published there, as
announced by Citibank) effective as of the date the payment is required to be
made.
Additional Damages for Breaches of Section 2.2(b), Section 3.2 and/or
Section 3.3. Notwithstanding any of the foregoing in this Article 4, in the
event that the Partnership should breach any of its covenants set forth in
Section 2.2(b) and Section 3.2(i), (ii) and/or (iii) and a Protected Partner is
required to make a payment in respect of such indebtedness that it would not
have had to make if such breach had not occurred (an “Excess Payment”), then, in
addition to the damages provided for in the other Sections of this Article 4,
the Partnership shall pay to such Protected Partner an amount equal to the sum
of (i) the Excess Payment plus (ii) the aggregate federal, state and local
income taxes, if any, computed or set forth in Section 4.1, required to be paid
by such Protected Partner by reason of Section 4.4 becoming operative (for
example, because the breach by the Partnership and this Section 4.4 caused all
or any portion of the indebtedness in question no longer to be considered debt
includible in basis by the affected Protected Partner pursuant to Treasury
Regulations § 1.752-2(a)), plus (iii) an amount equal to the aggregate federal,
state and local income taxes required to be paid by the Protected Partner
(computed as set forth in Section 4.1) as a result of any payment required under
this Section 4.4.
•

SECTION 704(C) METHOD AND ALLOCATIONS

Application of “Traditional Method.” Notwithstanding any provision of the
Partnership Agreement, the Partnership shall use the “traditional method” under
Regulations § 1.704-3(b) for purposes of making all allocations under
Section 704(c) of the Code, including, without limitation, allocations required
in connection with the application of the “reverse 704(c) rules” pursuant to
Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(4) and -(b)(4)(i) as a result
of revaluations of assets of the Partnership (with no “curative allocations” to
offset the effects of the “ceiling rule,” including upon any sale of a Protected
Property).
•

ALLOCATIONS OF LIABILITIES PURSUANT TO REGULATIONS UNDER SECTION 752

Allocation Methods to be Followed. Except as provided in Section 6.2, all tax
returns prepared by the Partnership with respect to the Tax Protection Period
(and to the extent arrangements have been entered into pursuant to Section 3.9,
for so long thereafter as such arrangements are in effect) that allocate
liabilities of the Partnership for purposes of Section 752 and the Treasury
Regulations thereunder shall treat each Partner Guarantor as being allocated for
federal income tax purposes an amount of recourse debt (in addition to any
nonrecourse debt otherwise allocable to such Partner Guarantor in accordance
with the Partnership Agreement and Treasury Regulations § 1.752-3) pursuant to
Treasury Regulation § 1.752-2 equal to such Partner Guarantor’s Minimum
Liability Amount, as set forth on Schedule 3.1 hereto and as may be

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




reduced pursuant to the terms of this Agreement, and the Partnership and the
REIT shall not, during or with respect to the Tax Protection Period, take any
contrary or inconsistent position in any federal or state income tax returns
(including, without limitation, information returns, such as IRS Forms K-1,
provided to partners in the Partnership and returns of Subsidiaries of the
Partnership) or any dealings involving the IRS (including, without limitation,
any audit, administrative appeal or any judicial proceeding involving the income
tax returns of the Partnership or the tax treatment of any holder of partnership
interests the Partnership).
Exception to Required Allocation Method. Notwithstanding the provisions of this
Agreement, the Partnership shall not be required to make allocations of
Guaranteed Debt or other recourse debt of the Partnership to the Protected
Partners as set forth in this Agreement if and to the extent that the
Partnership determines in good faith, based upon the advice of counsel
recognized as expert in such matters or a nationally recognized public
accounting firm, that it is not at least “more likely than not” that such
allocation would be sustained upon review in a court having jurisdiction over
such matters or that there has been a judicial determination in a proceeding to
which the Partnership is a party and as to which the Protected Partners have
been allowed to participate as and to the extent contemplated in Article 7 to
the effect that such allocations are not correct. In no event shall this
Section 6.2 be construed to relieve the Partnership from any liability arising
from a failure by the Partnership to comply with one or more of the provisions
of Article 3 of this Agreement.
Cooperation in the Event of a Required Change. If a change in the Partnership’s
allocations of Guaranteed Debt or other recourse debt of the Partnership to the
Protected Partners is required by reason of circumstances described in
Section 6.2, the Partnership and its professional tax advisors shall cooperate
in good faith with each Protected Partner (or in the event of their death or
disability, their executor, guardian or custodian, as applicable) and their
professional tax advisors to develop alternative allocation arrangements and/or
other mechanisms that protect the federal income tax positions of the Protected
Partners in the manner contemplated by the allocations of Guaranteed Debt or
other recourse debt of the Partnership to the Protected Partners as set forth in
this Agreement.
•

TAX PROCEEDINGS

Notice of Tax Audits. If any claim, demand, assessment (including a notice of
proposed assessment) or other assertion is made with respect to taxes or tax
calculations against the Protected Partners or the Partnership that could result
in liability under this Agreement (“Tax Claim”) or if the REIT or the
Partnership receives any notice from any jurisdiction with respect to any
current or future audit, examination, investigation or other proceeding (“Tax
Proceeding”) the resolution of which could result in liability under this
Agreement, then the REIT or the Partnership, as applicable shall promptly (but
in no event later than 20 business days after receipt of such notice) notify the
Protected Partners of such Tax Claim or Tax Proceeding. In the case of a
notification of a Tax Claim or Tax Proceeding received by any Protected Partner,
or any notice of any current or future audit, examination, investigation or
other proceeding received by a Protected Partner that involves or could involve
a matter covered in this Agreement, the

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




Protected Partner shall promptly notify the Partnership of such Tax Claim, Tax
Proceeding, or other notice, but in no event later than 20 business days after
receipt of such notice.
Control of Tax Proceedings. The REIT, as the sole owner of the general partner
of the Partnership shall have the right to control the defense, settlement or
compromise of any Tax Proceeding or Tax Claim; provided, however, that the REIT
shall not consent to the entry of any judgment or enter into any settlement with
respect to such Tax Claim or Tax Proceeding that could result in tax liability
to a Protected Partner without the prior written consent of the Protected
Partner which shall not be unreasonably conditioned, delayed or denied (and
shall not be denied to the extent that any taxes required to be paid by the
Protected Partners as a result thereof would be required to be reimbursed by the
Partnership and the REIT under Article 4 and the Partnership and the REIT agree
in connection with such settlement or consent, to make such required payments);
provided further that the Partnership shall keep the Protected Partners duly
informed of the progress thereof to the extent that such Tax Proceeding or Tax
Claim could, directly or indirectly, affect (adversely or otherwise) the
Protected Partners and that the Protected Partners shall have the right to
review and comment on any and all submissions made to the IRS, a court, or other
governmental body with respect to such Tax Claim or Tax Proceeding and that the
Partnership will consider such comments in good faith. The Protected Partners
shall have the right to participate in any such Tax Proceeding or Tax Claim at
their own expense.
Timing of Tax Returns; Periodic Tax Information. The Partnership shall cause to
be delivered to each Protected Partner, as soon as practicable each year, the
IRS Forms K-1 that the Partnership is required to deliver to such Protected
Partners with respect to the prior taxable year. In addition, the Partnership
agrees to provide to the Protected Partners, upon request, an estimate of the
taxable income expected to be allocable for a specified taxable year from the
Partnership to each Protected Partner and the entities that they control,
provided that such estimates shall not be required to be provided more
frequently than once each calendar quarter.
•

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS; APPROVAL OF CERTAIN
TRANSACTIONS

Amendment. This Agreement may not be amended, directly or indirectly (including
by reason of a merger between the Partnership and another entity) except by a
written instrument signed by both the REIT, as general partner of the
Partnership, and each of the Protected Partners.
Waiver. Notwithstanding the foregoing, upon written request by the Partnership,
each Protected Partner, in its sole discretion, may waive the payment of any
damages that is otherwise payable to such Protected Partner pursuant to
Article 4 hereof. Such a waiver shall be effective only if obtained in writing
from the affected Protected Partner.
•

MISCELLANEOUS

Additional Actions and Documents. Each of the parties hereto hereby agrees to
take or cause to be taken such further actions, to execute, deliver, and file or
cause to be executed, delivered and

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




filed such further documents, and will obtain such consents, as may be necessary
or as may be reasonably requested in order to fully effectuate the purposes,
terms and conditions of this Agreement.
Assignment. No party hereto shall assign its or his rights or obligations under
this Agreement, in whole or in part, except by operation of law, without the
prior written consent of the other parties hereto, and any such assignment
contrary to the terms hereof shall be null and void and of no force and effect.
Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the Protected Partners and their respective successors and
permitted assigns, whether so expressed or not. This Agreement shall be binding
upon the REIT, the Partnership, and any entity that is a direct or indirect
successor, whether by merger, transfer, spin-off or otherwise, to all or
substantially all of the assets of either the REIT or the Partnership (or any
prior successor thereto as set forth in the preceding portion of this sentence),
provided that none of the foregoing shall result in the release of liability of
the REIT and the Partnership hereunder. The REIT and the Partnership covenant
with and for the benefit of the Protected Partners not to undertake any transfer
of all or substantially all of the assets of either entity (whether by merger,
transfer, spin-off or otherwise) unless the transferee has acknowledged in
writing and agreed in writing to be bound by this Agreement, provided that the
foregoing shall not be deemed to permit any transaction otherwise prohibited by
this Agreement.
Modification; Waiver. No failure or delay on the part of any party hereto in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.
Representations and Warranties Regarding Authority; Noncontravention.
Representations and Warranties of the REIT and the Partnership. Each of the REIT
and the Partnership has the requisite corporate or other (as the case may be)
power and authority to enter into this Agreement and to perform its respective
obligations hereunder. The execution and delivery of this Agreement by each of
the REIT and the Partnership and the performance of each of its respective
obligations hereunder have been duly authorized by all necessary trust,
partnership, or other (as the case may be) action on the part of each of the
REIT and the Partnership. This Agreement has been duly executed and delivered by
each of the REIT and the Partnership and constitutes a valid and binding
obligation of each of the REIT and the Partnership, enforceable against each of
the REIT and the Partnership in accordance with its terms, except as such
enforcement may be limited by (i) applicable bankruptcy or insolvency

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




laws (or other laws affecting creditors’ rights generally) or (ii) general
principles of equity. The execution and delivery of this Agreement by each of
the REIT and the Partnership do not, and the performance by each of its
respective obligations hereunder will not, conflict with, or result in any
violation of (i) the Partnership Agreement or (ii) any other agreement
applicable to the REIT and/or the Partnership, other than, in the case of
clause (ii), any such conflicts or violations that would not materially
adversely affect the performance by the Partnership and the REIT of their
obligations hereunder.
Representations and Warranties of the Protected Partners. Each of the Protected
Partners has the requisite corporate or other (as the case may be) power and
authority to enter into this Agreement and to perform its respective obligations
hereunder. The execution and delivery of this Agreement by each of the Protected
Partners and the performance of each of its respective obligations hereunder
have been duly authorized by all necessary trust, partnership, or other (as the
case may be) action on the part of each of the Protected Partners. This
Agreement has been duly executed and delivered by each of the Protected Partners
and constitutes a valid and binding obligation of each of the Protected
Partners.
Captions. The Article and Section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed or transmitted, and shall be effective upon receipt,
if delivered personally, mailed by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses (or
at such other address for a party as shall be specified by like changes of
address):
if to the Partnership or the REIT, to:
c/o Rouse Properties, Inc.
1114 Avenue of the Americas, Suite 2800
New York, NY 10110
Attention: General Counsel

if to a Protected Partner, to the address on file with the Partnership.
Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

ACTIVE 203305734v.1

--------------------------------------------------------------------------------




Counterparts. This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and each of which shall be
deemed an original.
Governing Law. The interpretation and construction of this Agreement, and all
matters relating thereto, shall be governed by the laws of the State of
[Delaware], without regard to the choice of law provisions thereof.
Consent to Jurisdiction; Enforceability.
This Agreement and the duties and obligations of the parties hereunder shall be
enforceable against any of the parties in the courts of the State of []. For
such purpose, each party hereto hereby irrevocably submits to the nonexclusive
jurisdiction of such courts and agrees that all claims in respect of this
Agreement may be heard and determined in any of such courts.
Each party hereto hereby irrevocably agrees that a final judgment of any of the
courts specified above in any action or proceeding relating to this Agreement
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
Severability. If any part of any provision of this Agreement shall be invalid or
unenforceable in any respect, such part shall be ineffective to the extent of
such invalidity or unenforceability only, without in any way affecting the
remaining parts of such provision or the remaining provisions of this Agreement.
[Costs of Disputes. Except as otherwise expressly set forth in this Agreement,
the nonprevailing party in any dispute arising hereunder shall bear and pay the
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) incurred by the prevailing party or parties in connection with
resolving such dispute.]
Subordination to Payments Under Credit Agreement. In the event that under the
[any current credit agreement of the Partnership, by and among the Partnership,
[bank], and the other lenders that are or become parties thereto (the “Credit
Agreement”), [the “obligations” (as defined in the Credit Agreement)] of the
Partnership shall have been accelerated pursuant to Section [__] of the Credit
Agreement, the rights of the Protected Partners to any further payments under
this Agreement shall be subordinated to the prior payment in full of the
[“obligations”] of the Partnership that have been accelerated.
[Signature page follows.]





ACTIVE 203305734v.1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the REIT, the Partnership, and the Protected Partners have
caused this Agreement to be signed by their respective officers (or general
partners) thereunto duly authorized all as of the date first written above.
ROUSE PROPERTIES, INC.
a Delaware corporation
By:
    
Name:
Title:

ROUSE PROPERTIES, LP
a Delaware limited partnership
By: ROUSE GP, LLC,
its sole General Partner
By:    ROUSE PROPERTIES, INC, its sole owner
Name:
Title:David E. Hocker, for himself and on behalf
of all other Protected Partners:
    





ACTIVE 203305734v.1

--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS TO THE TAX PROTECTION AGREEMENT
Schedule 2.1(a)
List of Protected Partners

Schedule 2.1(b)
Protected Properties and Estimated Initial Protected Gain for Protected Partners

Schedule 3.1
Minimum Liability Amount

Schedule 3.2
Partner Guarantors and Guaranteed Debt






Exhibit D
ACTIVE 202923160v.13

--------------------------------------------------------------------------------






SCHEDULE 2.1(a)
LIST OF PROTECTED PARTNERS
[David E. Hocker]

ACTIVE 203305734v.1

--------------------------------------------------------------------------------






SCHEDULE 2.1(b)
PROTECTED PROPERTIES AND ESTIMATED INITIAL PROTECTED GAIN FOR PROTECTED PARTNERS
PROTECTED PARTNER
PROTECTED PROPERTY
SECTION 704(C) VALUE
[David E. Hocker]
 
 
 
 
 
 
 
 




ACTIVE 203305734v.1

--------------------------------------------------------------------------------






SCHEDULE 3.1
MINIMUM LIABILITY AMOUNT
PROTECTED PARTNER
MINIMUM LIABILITY AMOUNT
[David E. Hocker]
 




ACTIVE 203305734v.1

--------------------------------------------------------------------------------






SCHEDULE 3.2
PARTNER GUARANTORS AND GUARANTEED DEBT
PARTNER GUARANTOR
DOLLAR AMOUNT SHARE OF THE GUARANTEED AMOUNT
[David E. Hocker]
 
















ACTIVE 203305734v.1

--------------------------------------------------------------------------------




EXHIBIT E
                 2-Year Capital Plan
[See attached]

Exhibit E
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




EXHIBIT F
5-Year Capital Plan
[See attached]

Exhibit F
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




APPENDIX A
TAX MATTERS
This Appendix is attached to and is a part of the Limited Liability Company
Agreement of TUP 130 Parent, LLC (the “Company”). The provisions of this
Appendix are intended to comply with the requirements of Treas. Reg.
Section 1.704-1(b) (2) (iv) and Treas. Reg. Section 1.704-2 with respect to
maintenance of capital accounts and allocations, and shall be interpreted and
applied accordingly.
DEFINITIONS
1.01    Definitions. For purposes of this Appendix, the capitalized terms listed
below shall have the meanings indicated. Capitalized terms not listed below and
not otherwise defined in this Appendix shall have the meanings specified in the
Agreement.
“Account Reduction Item” means (i) any adjustment described in Treas. Reg.
Section 1.704-1(b) (2) (ii) (d) (4); (ii) any allocation described in Treas.
Reg. Section 1.704-1(b) (2) (ii) (d) (5), other than a Nonrecourse Deduction or
a Member Nonrecourse Deduction; or (iii) any distribution described in Treas.
Reg. Section 1.704-1(b) (2) (ii) (d) (6), other than a Nonrecourse Distribution
or a Member Nonrecourse Distribution .
“Adjusted Capital Account Balance” means a Member’s Capital Account balance
increased by the sum of (i) such Member’s share of Company Minimum Gain and (ii)
such Member’s share of Member Nonrecourse Debt Minimum Gain.
“Adjusted Fair Market Value” of an item of Company property means the greater of
(i) the fair market value of such property as determined by the Managing Member
or (ii) the amount of any non-recourse indebtedness to which such property is
subject within the meaning of Section 7701(g) of the Code.
“Book” means the method of accounting prescribed for compliance with the capital
account maintenance rules set forth in Treas. Reg. Section 1.704-1(b) (2) (iv)
as reflected in Articles II and III of this Appendix, as distinguished from any
accounting method which the Company may adopt for other purposes such as
financial reporting.
“Book Value” means, with respect to any item of Company property, the book value
of such property within the meaning of Treas. Reg. Section 1.704-1(b) (2) (iv)
(g) (3).
“Capital Account” means the capital account of a Member maintained in accordance
with Article III of this Appendix.
“Code” means the Internal Revenue Code of 1986, as amended. References to
specific Sections of the Code shall be deemed to include references to
corresponding provision of succeeding internal revenue law.

APPENDIX A-1
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Company Minimum Gain” means partnership minimum gain determined pursuant to
Treas. Reg. Section 1.704-2(d).
“Excess Deficit Balance” means the amount, if any, by which the balance in a
Member’s Capital Account as of the end of the relevant taxable year is more
negative than the amount, if any, of such negative balance that such Member is
treated as obligated to restore to the Company pursuant to Treas. Reg.
Section 1.704-1(b) (2) (ii) (c), Treas. Reg. Section 1.704-1(b) (2) (ii) (h),
Treas. Reg. Section 1.704-2(g) (1), or Treas. Reg. Section 1.704-2(i) (5).
Solely for purposes of computing a Member’s Excess Deficit Balance, such
Member’s Capital Account shall be reduced by the amount of any Account Reduction
Items that are reasonably expected as of the end of such taxable year.
“Excess Nonrecourse Liabilities” means excess non-recourse liabilities within
the meaning of Treas. Reg. Section 1.752-3(a) (3).
“Exculpatory Liability” means a liability that is recourse to the Company as an
entity, and for which no Member or Related Person bears the economic risk of
loss under Treas. Reg. Section 1.752-2.
“Member Nonrecourse Debt” means any liability of the Company to the extent that
(i) the liability is non-recourse for purposes of Treas. Reg. Section 1.1001-2
and (ii) a Member or a Related Person bears the economic risk of loss under
Treas. Reg. Section 1.752-2.
“Member Nonrecourse Debt Minimum Gain” means minimum gain attributable to Member
Nonrecourse Debt pursuant to Treas. Reg. Section 1.704-2(i)(2).
“Member Nonrecourse Deduction” means any item of Book loss or deduction that is
attributable to a Member Nonrecourse Debt pursuant to Treas. Reg.
Section 1.704-2(i).
“Member Nonrecourse Distribution” means a distribution to a Member that is
allocable to a net increase in such Member’s share of Member Nonrecourse Debt
Minimum Gain pursuant to Treas. Reg. Section 1.704-2(i)(6).
“Nonrecourse Deduction” means a non-recourse deduction determined pursuant to
Treas. Reg. Section 1.704-2(c).
“Nonrecourse Distribution” means a distribution to a Member that is allocable to
a net increase in Company Minimum Gain pursuant to Treas. Reg.
Section 1.704-2(h)(2).
“Partially Adjusted Capital Account” means, as to each Member as of the end of
the applicable period for which the calculation is to be made, the Capital
Account of such Member as of the beginning of the applicable period, adjusted as
provided for elsewhere in this Agreement for all contributions and all
distributions made as to the period ending on the last day of the applicable
period and for any allocations to be made for the applicable period pursuant to
Sections 3.02, 3.03, 3.04(a), and 3.04(b) of Article III of Appendix A, but
before making any allocations pursuant to Section 5.1.

APPENDIX A-2
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Regulatory Allocation” means (i) any allocation made pursuant to
Section 3.04(a) to the extent that such allocation is attributable to a prior
distribution that is treated as a Nonrecourse Distribution (after taking into
account Section 5.03(a); (ii) any allocation made pursuant to Section 3.04(b) to
the extent that such allocation is attributable to a prior distribution that is
treated as a Member Nonrecourse Distribution (after taking into account
Section 5.02(b); (iii) any reallocation made pursuant to Section 3.04(d) or (e);
or (iv) any allocation or reallocation made pursuant to Section 3.05.
“Related Person” means, with respect to a Member, a person that is related to
such Member pursuant to Treas. Reg. Section 1.752-4(b).
“Revaluation Event” means (i) a liquidation of the Company (within the meaning
of Treas. Reg. Section 1.704-1(b) (2) (ii) (g); or (ii) a contribution of more
than a de minimis amount of money or other property to the Company by a new or
existing Member or a distribution of more than a de minimis amount of money or
other property to a retiring or continuing Member where such contribution or
distribution alters the Percentage Share of any Member.
“Section 705(a) (2) (B) Expenditures” means non-deductible expenditures of the
Company that are described in Section 705(a) (2) (B) of the Code, and
organization and syndication expenditures and disallowed losses to the extent
that such expenditures or losses are treated as expenditures described in
Section 705(a) (2) (B) of the Code pursuant to Treas. Reg. Section 1.704-1(b)
(2) (iv) (i).
“Section 751 Property” means unrealized receivables and substantially
appreciated inventory items within the meaning of Treas. Reg. Section 1.751-1(a)
(1).
“Target Balance” means, as to each Member, as of the end of the applicable
period for which the calculation is to be made, a balance in such Member‘s
Capital Account equal to the amount such Member would receive in liquidation of
the Company if all the assets of the Company were sold (on the last day of the
applicable period) for their respective Book Values and the proceeds of such
sale, including any cash on hand, were applied pursuant to Section 7.2(b)
(herein referred to as a “Hypothetical Liquidation Event”), said balance then
reduced by the amount of income, and gain, or items thereof, that would be
allocated to such Member pursuant to Sections 3.04(a) and 3.04(b) of Article III
of Appendix A upon the occurrence of a Hypothetical Liquidation Event and
further reduced by the amount (if any) such Member would be required to
contribute to the Company. In addition, in calculating a Hypothetical
Liquidation Event the effect of satisfaction of any liabilities of the Company
which are either Nonrecourse Liabilities or Partner Nonrecourse Debt, such
liability satisfaction shall be limited to the Book Value of the assets securing
each such liability.
“Tax Basis” means, with respect to any item of Company property, the adjusted
basis of such property as determined in accordance with the Code.

APPENDIX A-3
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




“Treasury Regulation” or “Treas. Reg.” means the temporary or final
regulation(s) promulgated pursuant to the Code by the U.S. Department of the
Treasury, as amended, and any successor regulation(s).


ARTICLE II    

CAPITAL ACCOUNTS
2.01    Maintenance. (a) A Capital Account shall be maintained for each Member
in accordance with this Article II.
(b)    Each Member’s Capital Account shall from time to time be increased by:
(i)    the amount of money contributed by such Member to the Company including
the amount of any Company liabilities which the Member assumes (within the
meaning of Treas. Reg. Section 1.704-1(b)(2)(iv)(c), but excluding liabilities
assumed in connection with the distribution of Company property and excluding
increases other changes in such Member’s share of Company liabilities pursuant
to Section 752 of the Code);
(ii)    the fair market value of property contributed by such Member to the
Company (net of any liabilities secured by such property that the Company is
considered to assume or take subject to pursuant to Section 752 of the Code);
(iii)    allocations to such Member of Company Book income and gain (or the
amount of any item or items of income or gain included therein);
(iv)    upon the revaluation of Company property pursuant to Section 2.02(a),
the Book gain (if any) that would have been allocated to such Member if such
Company property had been sold at its Adjusted Fair Market Value as of the date
of such revaluation; and
(v)    upon the distribution of Company property to a Member, if Company
property is not revalued pursuant to Section 2.02(a), the Book gain (if any)
that would have been allocated to such Member if such Company property had been
sold at its Adjusted Fair Market Value immediately prior to the distribution.
(c)    Each Member’s Capital Account shall from time to time be reduced by:
(i)    the amount of money distributed to such Member by the Company (including
the amount of such Member’s individual liabilities for which the Company becomes
liable but excluding liabilities assumed in connection with the contribution of
property to the Company and excluding other changes in such Member’s share of
Company liabilities pursuant to Section 752 of the Code);

APPENDIX A-4
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




(ii)    the fair market value of property distributed to such Member by the
Company(net of any liabilities secured by such property that such Member is
considered to assume or take subject to pursuant to Section 752 of the Code);
(iii)    allocations to such Member of Company Book loss and deduction (or items
thereof);
(iv)    upon the revaluation of Company property pursuant to Section 2.02(a),
the Book loss (if any) that would have been allocated to such Member is such
Company property had been sold at its Adjusted Fair Market Value as of the date
of such revaluation; and
(v)    upon the distribution of Company property to a Member, if Company
property is not revalued pursuant to Section 2.02(a), the Book loss (if any)
that would have been allocated to such Member if such Company property had been
sold at its Adjusted Fair Market Value immediately prior to the distribution.
(d)    The Company shall make such other adjustments to the Capital Accounts of
the Members as are necessary to comply with the provision of Treas. Reg.
Section 1.704-1(b) (2) (iv).
2.02    Revaluation of Company Property.
(a)    Upon the occurrence of a Revaluation Event, all Company property (whether
tangible or intangible) shall be revalued for Book purposes to reflect the
Adjusted Fair Market Value of such property immediately prior to the Revaluation
Event, and the Capital Accounts of the Members shall be adjusted in accordance
with Treas. Reg. Section 1.704-1(b)(2)(iv)(f). If the Company owns property that
is an interest in an entity treated as a partnership for federal income tax
purposes, such entity shall not itself be subject to a revaluation of its
property by reason of a Revaluation Event at the Company level.
(b)    Upon the dissolution of the Company or the distribution of Company
property to a Member under circumstances not constituting a Revaluation Event,
such property shall be revalued for Book purposes to reflect the Adjusted Fair
Market Value of such property immediately prior to such distribution.
2.03    Transfers of Interests.
(a)    Upon the transfer of a Member’s entire interest in the Company, the
Capital Account of such Member shall carry over to the transferee.
(b)    Upon the transfer of a portion of a Member’s interest in the Company, the
portion of such Member’s Capital Account attributable to the transferred portion
shall carry over to the transferee. In the event that the document effecting
such transfer specifies the portion of such Member’s Capital Account to be
transferred, such portion shall be deemed to be the portion attributable to the
transferred portion of such Member’s for purposes of this Section 2.04(b).

APPENDIX A-5
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




ARTICLE III    

ALLOCATION OF BOOK INCOME AND LOSS
3.01    Book Income and Loss.
(c)    The Book income or loss of the Company for purposes of determining
allocations to the Capital Accounts of the Members shall be determined in the
same manner as the determination of the Company’s taxable income, except that
(i) items that are required by Section 703(a) (1) of the Code to be separately
stated shall be included; (ii) items of income that are exempt from inclusion in
gross income for federal income tax purposes shall be treated as Book income,
and related deductions that are disallowed under Section 265 of the Code shall
be treated as Book deductions; (iii) Section 705(a) (2) (B) Expenditures shall
be treated as deductions; (iv) items of gain, loss, depreciation, amortization,
or depletion that would be computed for federal income tax purposes by reference
to the Tax Basis of an item of Company property shall be determined by reference
to the Book Value of such item of property; and (v) the effects of upward and
downward revaluations of Company property pursuant to Section 2.02 shall be
treated as gain or loss respectively from the sale of such property.
(d)    In the event that the Book Value of any item of Company property differs
from its Tax Basis, the amount of Book depreciation, depletion, or amortization
for a period with respect to such property shall be computed so as to bear the
same relationship to the Book Value of such property as the depreciation,
depletion, or amortization computed for tax purposes with respect to such
property for such period bears to the Tax Basis of such property. If the Tax
Basis of such property is zero, the Book depreciation, depletion, or
amortization with respect to such property shall be computed by using a method
consistent with the requirements of the Treas. Reg. Section 1.704-1(b)(2)(iv).
(e)    Allocations to the Capital Accounts of the Members shall be based on the
Book income or loss of the Company as determined pursuant to this Section 3.01.
Such allocations shall be made as provided in the Agreement except to the extent
modified by the provisions of this Article III.
(f)    For purposes of applying Section 5.1 of the Agreement, Book income and
gain and Book loss and deduction shall not include items allocated pursuant to
Sections 3.02, 3.03, 3.04(a) and 3.04(b) of this Article III, Appendix A.
3.02    Allocation of Nonrecourse Deductions. Notwithstanding any other
provisions of the Agreement, Nonrecourse Deductions shall be allocated among the
Members in accordance with the Members’ Percentage Shares.
3.03    Allocation of Member Nonrecourse Deductions. Notwithstanding any other
provisions of the Agreement, any item of Member Nonrecourse Deduction with
respect to a Member Nonrecourse Debt shall be allocated to the Member or Members
who bear the economic risk loss for such Member Nonrecourse Debt in accordance
with Treas. Reg. Section 1.704-2(i).

APPENDIX A-6
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




3.04    Chargebacks of Income and Gain. Notwithstanding any other provisions of
the Agreement:
(a)    Company Minimum Gain. In the event that there is a net decrease in
Company Minimum Gain for a taxable year of the Company, then before any other
allocations are made for such taxable year, each Member shall be allocated items
of Book income and gain for such year (and, if necessary, for subsequent years)
to the extent required by Treas. Reg. Section 1.704-2(f).
(b)    Member Nonrecourse Debt Minimum Gain. In the event that there is a net
decrease in Member Nonrecourse Debt Minimum Gain for a taxable year of the
Company, then after taking into account allocations pursuant to paragraph (a)
immediately preceding, but before any other allocations are made for such
taxable year, each Member with a share of Member Nonrecourse Debt Minimum Gain
at the beginning of such year shall be allocated items of Book income and gain
for such year (and, if necessary, for subsequent years) to the extent required
by Treas. Reg. Section 1.704-2(i) (4).
(c)    Application for Waiver. In the event that the Company determines that the
application of the provision of Section 3.04(a) or Section 3.04(b) would cause a
distortion in the economic arrangement among the Members, the Managing Member
may, on behalf of the Company, request a waiver of the application of either or
both of such provisions pursuant to Treas. Reg. Section 1.704-2(f) (4) or Treas.
Reg. Section 1.704-2(i) (4).
(d)    Qualified Income Offset. In the event that any Member unexpectedly
receives any Account Reduction Item that results in an Excess Deficit Balance at
the end of any taxable year after taking into account all other allocations and
adjustments under this Agreement other than allocations under Section 3.04(e),
then items of Book income and gain for such year (and, if necessary, for
subsequent years) will be reallocated to each such Member in the amount and in
the proportions needed to eliminate such Excess Deficit Balance as quickly as
possible.
(e)    Gross Income Allocation. If, at the end of any taxable year, the Capital
Accounts of any Members have Excess Deficit Balances after taking into account
all other allocations and adjustments under this Agreement, then items of Book
income and gain for such year will be reallocated to such Members in the amount
and in the proportions needed to eliminate such Excess Deficit Balances as
quickly as possible.
3.05    Reallocation to Avoid Excess Deficit Balances. Notwithstanding any other
provisions of the Agreement, no Book loss or deduction shall be allocated to any
Member to the extent that such allocation would cause or increase an Excess
Deficit Balance in the Capital Account of such Member. Such Book loss or
deduction shall be reallocated away from such Member and to the other Members in
accordance with the Agreement, but only to the extent that such reallocation
would not cause or increase Excess Deficit Balances in the Capital Accounts of
such other Members.
3.06    Corrective Allocation. Subject to the provisions of Sections 3.02, 3.03,
3.04, and 3.05, but notwithstanding any other provision of the Agreement, in the
event that any Regulatory Allocation is made pursuant to this Appendix for any
taxable year, then remaining Book items for such year (and, if necessary, Book
items for subsequent years) shall be allocated or reallocated in

APPENDIX A-7
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




such amounts and proportions as are appropriate to restore the Adjusted Capital
Account Balances of the Members to the position in which such Adjusted Capital
Account Balances would have been if such Regulatory Allocation had not been made
(taking into account expected future Regulatory Allocations in such
determination).
3.07    Other Allocations.
(a)    If during any taxable year of the Company there is a change in any
Member’s interest in the Company, allocations of Book income or loss for such
taxable year shall take into account the varying interests of the Members in the
Company in a manner consistent with the requirements of Section 706 of the Code.
(b)    If and to the extent that any distribution of Section 751 Property to a
Member in exchange for property other than Section 751 Property is treated as a
sale or exchange of such Section 751 Property by the Company pursuant to Treas.
Reg. Section 1.751-1(b) (2), any Book gain or loss attributable to such deemed
sale or exchange shall be allocated only to Members other than the distributee
Member.
ARTICLE IV    

ALLOCATION OF TAX ITEMS
4.01    In General. Except as otherwise provided in this Article IV, all items
of income, gain, loss, and deduction shall be allocated among the Members for
federal income tax purposes in proportion to the corresponding allocation (if
any) for Book purposes pursuant to Section 5.1 or Article III of Appendix A of
the Agreement.
4.02    Section 704(c) Allocations. In the event that the Book Value of an item
of Company property differs from its Tax Basis, allocations of depreciation,
depletion, amortization, gain, and loss with respect to such property will be
made for federal income tax purposes in a manner that takes account of the
variation between the Tax Basis and Book Value of such property in accordance
with Section 704(c) (1) (A) of the Code and Treas. Reg. Section 1.704-1(b) (4)
(i). The Managing Member shall have discretion to determine the appropriate
method for making such allocations
4.03    Tax Credit. Tax credits shall be allocated among the Members in
accordance with Treas. Reg. Section 1.704-1(b) (4) (ii).
ARTICLE V    

OTHER TAX MATTERS
5.01    Excess Nonrecourse Liabilities. For the purpose of determining the
Members’ shares of the Company’s Excess Nonrecourse Liabilities pursuant to
Treas. Reg. Sections 1.752-3(a) (3) and 1.707-5(a) (2) (ii), and solely for such
purpose, the Company will first allocate Excess Nonrecourse Liabilities to each
Member to the extent of, and in proportion to, each Member’s respective Code
Section 704(c) gain not otherwise taken into account under Treas. Reg.

APPENDIX A-8
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




Section 1.752-3(a)(2). Any remaining Excess Nonrecourse Liabilities will be
allocated among the Members in accordance with their respective Percentage
Shares.
5.02    Exculpatory Liabilities. The Company may (a) treat deductions
attributable to Exculpatory Liabilities as deductions that are not Nonrecourse
Deductions, and (b) disregard Exculpatory Liabilities in the determination of
Company Minimum Gain.
5.03    Treatment of Certain Distributions.
(a)    In the event that (i) the Company makes a distribution that would (but
for this Subsection (a)) be treated as a Nonrecourse Distribution; and (ii) such
distribution does not cause or increase a deficit balance in the Capital Account
of the Member receiving such distribution as of the end of the Company’s taxable
year in which such distribution occurs; then the Company may treat such
distribution as not constituting a Nonrecourse Distribution to the extent
permitted by Treas. Reg. Section 1.704-2(h)(3).
(b)    In the event that (i) the Company makes a distribution that would (but
for this Subsection (b)) be treated as a Member Nonrecourse Distribution; and
(ii) such distribution does not cause or increase a deficit balance in the
Capital Account of the Member receiving such distribution as of the end of the
Company’s taxable year in which such distribution occurs; then the Company may
treat such distribution as not constituting a Member Nonrecourse Distribution to
the extent permitted by Treas. Reg. Section 1.704-2(i)(6).
5.04    Reduction of Basis. In the event that a Member’s interest in the Company
may be treated in whole or in part as depreciable property for purposes of
reducing such Member’s basis in such interest pursuant to Section 1017(b)(3)(C)
of the Code, the Company shall, upon the request of such Member, make a
corresponding reduction in the basis of its depreciable property with respect to
such Member. Such request shall be submitted to the Company in writing, and
shall include such information as may be reasonably required in order to effect
such reduction in basis.
5.05    Partnerships. At the request of any Member, the Company will make, to
the extent not already in effect, an election under Section 754 of the Code to
the extent permitted thereunder. Any Member that is a partnership (or that is
treated as a partnership for federal income tax purposes) shall promptly notify
the Company in writing upon any of the following occurrences:
(c)    any event, such as a sale or exchange of an interest in such Member, that
will result in an adjustment to the basis of the assets of such Member under
Section 743(b) of the Code pursuant to an election under Section 754 of the
Code;
(d)    any event, such as a distribution of cash or other property by such
Member, that will result in an adjustment to the basis of such Member’s assets
under Section 734(b) of the Code pursuant to an election under Section 754 of
the Code; or
(e)    any event that will result in the termination of such Member as a
partnership pursuant to Section 708(b) (1) (B) of the Code.

APPENDIX A-9
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




* * * * * * * * * * * * * *



APPENDIX A-10
ACTIVE 202923160v.13

--------------------------------------------------------------------------------




SCHEDULE I
PERCENTAGE SHARES AND CAPITAL CONTRIBUTIONS
Member’s Name
Initial Capital Contributions
Percentage Share
RPI Tupelo Mall, LLC
$44,672,595
49.83%
Barnes Crossing Mall, Inc.
$1,048,905


1.17%
David Hocker
$41,239,000
46%
Talmage Hocker
$1,613,700
1.8%
Mark Pulliam
$1,075,800
1.2%




Schedule I
ACTIVE 202923160v.13

--------------------------------------------------------------------------------






SCHEDULE II
            
AFFILIATED TRANSACTIONS
•
The Management Agreement

•
The Consulting Agreement




Schedule II
ACTIVE 202923160v.13